Case 2:18-cv-02094-APG-VCF Documenti1-1 Filed 11/01/18 Page 1 of 62

EXHIBIT A

EXHIBIT A
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 2 of 62

14

15

16

17

18

19

20

21

 

Electronically Filed
8/22/2018 4:05 PM
Steven D. Grierson

SACOM CLERK OF THE COU
COGBURN LAW OFFICES Henk oars

Jamie S. Cogburn, Esq.
Nevada Bar No. 8409
jsc@cogburnlaw.com

Erik W. Fox, Esq.

Nevada Bar No. 8804
efox@cogburnlaw.com
2580 St. Rose Parkway, Suite330
Henderson, Nevada 89074
Telephone: (702) 748-7777
Facsimile: (702) 966-3880
Attorneys for Plaintiff

DISTRICT COURT

CLARK COUNTY, NEVADA

 

048 REALTY, INC.
Case No.: A-18-776757-C

Plaintiff, Dept. No.: 14
VS.

HISCOX INSURANCE COMPANY, INC;
and NAVIGATORS INSURANCE Arbitration Exemption Requested:
COMPANY; DOES I through X, inclusive; Amount Claimed in Excess of $50,000 and

and ROE CORPORATIONS I through X, Declaratory Relief Requested
inclusive,

Defendants.

 

 

PLAINTIFE’S SECOND AMENDED COMPLAINT
Plaintiff, O48 Realty, Inc. (hereinafter “Plaintiff’), by and through its attorneys of record,

Jamie S. Cogburn, Esq. and Erik W. Fox, Esq., of Cogburn Law Offices, alleges and complains as

follows:
PARTIES
L. O48 Realty, Inc. is and was at all times relevant herein, a domestic corporation
conducting business in Nevada.
Page | of 9

 

Case Number: A-18-776757-C

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 3 of 62

—
i)

he
ot

—
Nw

—
Ww

-&

15

16

17

18

19

20

21

22

23

24

25

 

 

2. HISCOX INSURANCE COMPANY, INC (hereinafter “Hiscox”) is a foreign
corporation and was at all times relevant herein, issuing policies and conducting business in
Nevada.

3. NAVIGATORS INSURANCE COMPANY (hereinafter “Navigators”) is a foreign
corporation and was at all times relevant herein, issuing policies and conducting business in
Nevada.

4. The names and capacities, whether individuals, corporate, associate or otherwise of
Defendants named herein as DOE and ROE CORPORATION are unknown or not yet confirmed.
Upon information and belief, said DOE and ROE CORPORATION Defendants are responsible
for damages suffered by Plaintiff and, therefore, Plaintiff sues said Defendants by such fictitious
names. Plaintiff will ask leave to amend this Complaint to show the true names and capacities of
each DOE and ROE CORPORATION Defendant at such time as the same has been ascertained.

JURISDICTION AND VENUE

5, This Court possesses subject matter jurisdiction over this matter because Clark
County, Nevada is the judicial district in which a substantial part of the events or omissions giving
rise to the claims set forth herein occurred.

GENERAL ALLEGATIONS

 

THE PROFESSIONAL LIABILITY INSURANCE POLICIES

6. O48 Realty, Inc. is engaged in the business of the brokerage and sale of real

property in Clark County, Nevada.

7. O48 Realty, Inc. entered into an insurance contract with Hiscox for the coverage of
activities related to 048 Realty, Inc. real estate business.

8. The Hiscox policy was effective from August 18, 2014 to August 18, 2015.

9. A true, correct and authentic copy of the Hiscox policy is attached as Exhibit 1.

Page 2 of 9

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 4 of 62

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10. O48 Realty, Inc. also entered into insurance contract with Navigators Insurance for
the coverage of activities related to 048 Realty, Inc.’s real estate business.

Il. The Navigator policy was effective from August 18, 2015 to August 18, 2016.

12. A true, correct and authentic copy of the Navigator policy is attached as Exhibit 2.

13.  Assuch, 048 Realty, Inc. had professional liability insurance policies in effect from
August 18, 2014 to August 18, 2016.

THE HISCOX INSURANCE POLICY DENIAL

14. A lawsuit was filed against O48 Realty, Inc. by purchasers of a parcel of real
property in Clark County, Nevada.

15. The case, Scott Carlsen v. Dumitru Ionescu, et al., A-15-71672 (hereinafter the
“Ionescu Suit”), sued O48 Realty, Inc. among other defendants.

16. The Ionescu Suit alleged that Scott Carlsen, the Plaintiff in the case, purchased a
parcel of real property from the Ionescus.

17. Carlsen purchased the Ionescu property on November 16, 2014.

18. After the purchase, Carlsen claimed material defects in the property were not
disclosed, including sewage issues, work done on the property without a contracting license and
the property’s status as a noteworthy haunted house.

19. O48 Realty, Inc. is alleged to have represented the Ionescus in the sale of the
property to Carlsen.

20. O48 Realty, Inc. tendered its defense to Hiscox as an insured under all policies.

21. ©48 Realty, Inc. also makes a demand for indemnification on Hiscox.

22. Hiscox denied the tender of defense and demand for indemnification submitted by
048 Realty, Inc., refusing to indemnify or provide defense during the Ionescu Suit.

23.  Hiscox’s handling of the claims was unreasonable, oppressive and malicious, and

violated Nevada law governing fair claims practices and warrants an award of punitive damages.

Page 3 of 9

 

 

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 5 of 62

10

11

12

13

i4

{5

16

17

18

19

20

21

22

23

24

25

 

 

24, The impact of the failure by Hiscox to defend and/or indemnify 048 Realty, Inc.
related to the Ionescu Suit was unconscionable.

25. The financial impact of denying coverage, where coverage exists, on O48 Realty
was substantial.

26.  Hiscox’s improper denial of coverage where it knew and appreciated the type of
company 048 Realty, Inc. is, was in bad faith.

THE NAVIGATORS DENIAL

27, O48 Realty, Inc. also tendered its defense to Navigators as an insured under all
policies.

28. 048 Realty, Inc. also makes a demand for indemnification on Navigators.

29. Navigators denied the tender of defense and demand for indemnification submitted
by 048 Realty, Inc., refusing to indemnify or provide defense during the Ionescu Suit.

30. Navigators handling of the claims was unreasonable, oppressive and malicious, and
violated Nevada law governing fair claims practices and warrants an award of punitive damages.

31. The impact of the failure by Navigators to defend and/or indemnify 048 Realty,
Inc. related to the lonescu Suit was unconscionable.

32. Through its agents, Navigators understood and appreciated that 048 Realty, Inc.
were profitable, is small company.

33.  Navigator’s handling of the claims was unreasonable, oppressive and malicious,
and violated Nevada law governing fair claims practices and warrants an award of punitive

damages.

FIRST CLAIM FOR RELIEF

 

(Breach of Contract — against all Defendants)
34. O48 Realty, Inc. realleges and incorporates by reference the prior paragraphs of this

Complaint as though fully set forth herein.
Page 4 of 9

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 6 of 62

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35. O48 Realty, Inc. entered into insurance contracts with Hiscox and Navigators by
virtue of the policies issued which name 048 Realty, Inc. as an insured,

36. Hiscox and Navigators breached the policy when they denied 048 Realty, Inc.’s
tender of defense and request for indemnification.

37. Asa direct and proximate cause of the Defendant’s breach, 048 Realty, Inc. has
been damaged in an amount in excess of $15,000.

38. O48 Realty, Inc. has been required to obtain the services of Cogburn Law Offices
to prosecute this claim, and is entitled to recover reasonable attorney fees and other costs incurred
in this litigation, in addition to any other relief to which it may be entitled.

SECOND CLAIM FOR RELIEF
(Tortious Breach of Implied Covenant of Good Faith and Fair Dealing — against all
Defendants)

39. O48 Realty, Inc. realleges and incorporates by reference the prior paragraphs of this
Complaint as though fully set forth herein.

40. | Acovenant of good faith and fair dealing is implied into every contract constructed
pursuant to Nevada law, including the policies mentioned hereinabove.

Al. Hiscox and Navigators breached the implied covenant of good faith and fair dealing
in various ways, including but not limited to denying O48 Realty, Inc.’s claim, not funding 048
Realty, Inc.’s defense and as such, performed in a manner unfaithful to the terms of the policies.

42. As a direct and proximate cause of the Hiscox and Navigators breaches, 048
Realty, Inc. has been damaged in an amount in excess of $15,000.

43. By its actions, Hiscox and Navigators are guilty of oppression, fraud and/or malice,
expressed or implied.

44, Accordingly, in addition to compensatory damages, O48 Realty, Inc. may recover

punitive damages for the sage of example and by way of punishing Hiscox and Navigators.

Page 5 of 9

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 7 of 62

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

45. 048 Realty, Inc. has been required to obtain the services of Cogburn Law Offices
to prosecute this claim, and is entitled to recover reasonable attorney fees and other costs incurred
in this litigation as special damages, in addition to any other relief to which it may be entitled.

THIRD CLAIM FOR RELIEF
(Violations of NRS 686A.310—against all Defendants)

46. O48 Realty, Inc. realleges and incorporates by reference the prior paragraphs of this

Complaint as though fully set forth herein.

47. At all times relevant and material hereto, NRS 686A.310 was in full force and

effect.

48. Hiscox and Navigators violated NRS 686A.310 in various ways, including, by not
limited to:
a. Failing to acknowledge and at reasonably and promptly upon
communications with respect to claims arising under insurance policies;
b. Failing to adopt and implement reasonable standards for the prompt
investigation and processing of claims arising under insurance policies;
c. Failing to affirm or deny coverage of claims within a reasonable time after
proof of loss requirements have been completed and submitted by the insured;
d. Failing to effectuate prompt, fair and equitable settlements of claims in which
liability of the insurer has becomes reasonably clear;
e. Compelling insured to institute litigation to recover amounts due under an
insurance policy by offering substantially less than the amounts ultimately
recovered in actions brought by such insured, when the insured have made

claims for amounts reasonably similar to the amounts ultimately recovered;

Page 6 of 9

 

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 8 of 62

ws
So

~
—_—

—
No

_
no

&

15

16

17

18

19

20

21

22

23

24

25

 

 

f. Failing to settle claims promptly, where liability has become reasonably clear,
under one portion of the insurance policy coverage in order to influence
settlements under other portions of the insurance policy coverage; and/or

g. Failing to provide promptly to an insured a reasonable explanation of the basis
in the insurance policy, with respect to the facts of the insured’s claim and the
applicable law, for the denial of this claim or for an offer to settle or
compromise this claim.

h. Unreasonably withdrawing defense and coverage of claims.

49, Asa direct and proximate cause of Hiscox and Navigtor’s breaches, 048 Realty,
Inc. has been damaged in an amount in excess of $15,000.00.

50. By their actions, Hiscox is guilty of oppression, fraud and/or malice, express or
implied.

Sl. Accordingly, in addition to compensatory damages, 048 Realty, Inc. may recover
punitive damages for the sake of example and by way of punishing Hiscox.

52. O48 Realty, Inc. has been required to obtain the services of Cogburn Law Offices
to prosecute this claim, and is entitled to recover reasonable attorney fees and other costs incurred
in this litigation as special damages, in addition to any other relief to which it may be entitled.

FOURTH CLAIM FOR RELIEF
(Declaratory Relief — against all Defendants)

53. Plaintiff repeats and realleges the paragraphs as though fully stated herein.

54. 048 Realty, Inc. realleges and incorporates by reference the prior paragraphs of this
Complaint as though fully set forth herein.

55. There exists between O48 Realty, Inc. and Hiscox and Navigators a justiciable

controversy regarding the rights and obligations of the parties under the respective policies,

Page 7 of 9

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Documenti1-1 Filed 11/01/18 Page 9 of 62

10

specifically, but not limited to, whether Hiscox and/or Navigators should have defended and
indemnified 048 Realty in the Ionescu Suit.

56. 048 Realty, Inc. seeks a declaratory judgment to resolve this controversy,

57, This action presents a justiciable controversy related to the obligations, right and
limitations to the parties under the respective policies.

58. O48 Realty, Inc. and Hiscox and Navigators have adverse interests in this matter,

59. O48 Realty, Inc. asserts a legally protectable interest that is ripe for determination.

60. O48 Realty, Inc. has been required to obtain the services of Cogburn Law Offices
to prosecute this claim, and is entitled to recover reasonable attorney fees and other costs incurred

in this litigation as special damages, in addition to any other relief to which it may be entitled.

L1}j...

12}.

13]...

14}...

15)...

16]]...

{7}...

18}]...

19]]...

20]|.

21]...

22]I...

23]|...

24|)...

25|}...

 

 

Page 8 of 9

 
COGBURN LAW OFFICES
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074

Telephone: (702) 748-7777 | Facsimile: (702) 966-3880

Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 10 of 62

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief against Defendants:

1. For general damages in excess of $15,000 for each claim for relief;

2. For special damages determined at the time of trial,

3. For punitive damages;

4. For judicial declaration as to the rights, obligations, and liabilities of the parties to

the respective policies of insurance;

5, For an award of reasonable attorney fees and costs of suit incurred herein; and
6. For such other and further relief as the Court may deem just and proper.

Dated this 22nd day of August, 2018.
COGBURN LAW OFFICES

By:___/s/ Erik W_Fox
Jamie S. Cogburn, Esq.
Nevada Bar No. 8409
Erik W. Fox, Esq.
Nevada Bar No. 8804
2580 St. Rose Parkway, Suite 330
Henderson, Nevada 89074
Attorneys for Plaintiff

Page 9 of 9

 
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 11 of 62

EXHIBIT 1

EXHIBIT 1
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 12 of 62

 

 

risks

Insurance Proposal —
August 12, 2014

Mickal Mireles

LEGACY INSURANCE GROUP #270327
5510 S FT APACHE STE 4

LAS VEGAS, NV 89148

Insured: 048 Realty Inc
5265 § Durango Or
Suite D
Las Vegas, NV 89113

All Risks, Ltd.

11811 N. Tatum Blvd. Ste. 4010
PHOENIX, A2 858628

TODD BALLOT

Phone: 1(602)494-7200 Ext:3930
Fax: 1(602}324-2306

S/Q: 2943802/001

Policy Period: 08/18/2014 ~- 08/18/2015 (per carrier quote attached)

We are pleased to submit our proposal for the above captioned insured.
Please read the attached quote carefully as coverage offered may be more

limited than coverage requested.

E& oO

Price Breakout:

Premium: 6,995.00
Administration Fee: 75.00
Policy Fee; 225.00
NV Surplus Lines Tax: 285.33
NV Stamp Fee: 29.18
Total: 7,579.51
Agency Commission: 12.50%

Net Bue: 6,705.13

Remarks:

Please see attached carrier quote for all terms and conditions. If you

have any questions, please contact our office.

Note:

Minimum earned premium most likely will apply to this policy.
See attached carrier quote for specifics. Please note that ail fees are

fully earned at inception.

CA License OB84526

Continued...

Page i

Arizona ‘ California ‘ DC Metro + Florida * Georgia « Maryland ° North Carolina
Pennsylvania * Texas * Virginia * Washington
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 13 of 62

All Risks, Ltd.

a @
a 11811 N. Tatum Bivd. Ste. 4010
E ! PHOENIX, AZ 85028
7 BS : TODD BALLOT

Phone: 1(602)494-7200 Exr:3930
Fax: 1(602)324-2306
$/QO: 2943802/001

 

Insurance Proposal

Please review any minimum and deposit, audit, and/or cancellation
provisions on the attached carrier quote for details regarding possible
return premiums and additional premium charges.

 

Carrier: LLOYDS OF LONDON

t look forward to hearing from you and please call if you have any questions.
Thank you for your business.
TODD BALLOT

All Risks, Ltd.

Page 2
Arizona « Califomia * DC Metro « Florida - Georgia * Maryland - North Carolina
Pennsylvania - Texas > Virginia * Washington
CA License 0884526

 

 
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 14 of 62

cn

HISCOX

Professional Liability Errors and Omissions Insurance
Policy Form

About this Policy This fs a Claims made and Reported Policy in which Claim Expenses are included within
the Limit of Liability unless otherwise noted. Please read the entire policy carefully and
consult with your insurance broker or advisor. Those words (other than ihe words in the
captions) which are printed In Boldface are defined In the Policy.

in consideration for the payment of premium and in reliance on the statements made and
information provided to Underwsiters, including but not limited to the statements made and
information provided in and with the Application which is made a part of this Policy, as well as
subject to the Limits of Liability, the Deductible and all af the terms, conditions, limitations and
exclusions of this Policy, Underwriters and ihe Insured agree as follows:

1. Insuring Agreement Underwriters will pay on behalf of the Insured all Damages and Claim Expenses in excess of the
Deductible and subject to the applicable Limit of Liability thal the Insured becomes legally
obligated to pay as a result of any covered Claim that is first made against the Insured and
reported in writing lo Underwriters during the Policy Perlod or during any properly exercised and
applicable Extended Reporting Perlod, for any Wrongful Act by the Insured or by anyone for
whom the Insured is legally responsible, provided, however, that such Wrongful Act was
committed or allegedly committed on or after the Retroactive Date set forth in item 8. of the
Dectaralions and further provided that the Insured had no knowledge of the actual or alleged
Wrongful Act prior to the inception date of this Policy.

il. Defense and Settlement A. Underwriters shail have the right and the duty to defend any covered Claim, including but

not limited to the appointment of legal counsel, subject to the Limits of Liability, the
Deductible and all applicable terms and conditions of this Policy, even if such Claim is
groundiess, false, or fraudulent.

8. Not withstanding Section I.A, above, the Insured may requesl in writing the right to appoint
detense counsel to defend any covered Claim, but only with the prior written consent al
Underwriters, who shall have the sole discretion ta consent to such an appointment. The
appointment by the Insured of defense counsel pursuant to this provision shall not waive or
alter the rights of Underwriters with respect to review and determination as to the
reasonableness of any Claim Expenses presented for payment.

C. Underwriters shall have the right to investigate and to solicit settlement demands or
proposals as to any covered Claim as Underwriters deem reasonable and the Insured shall,

as a condition to any coverage under this Policy, have the duly to cooperate with
Underwriters in such investigation and in the solicitation of settlement demands or proposals

including, but not limited to:
i. upon request, submit to examination and interrogation under oath by Underwriters’
representative;
attend hearings, depositions and trials as requested by Underwriters;
assist in securing and giving evidence and obtaining the attendance of witnesses;
provide written statements to Underwriters’ representative and meei with such
representative for the purpose of investigation and/or defense, all without charge to
Underwriters.
D. Underwriters shall not settle any Clalm without the consent of the Insured, which consent
the Insured will not unreasonably withhold.
E. if the insured shall refuse to consent to any settlement recommended by Underwriters and

shail elect to contest the Clatm or continue any legal proceedings in connection with such
Claim, then Underwriters’ liability tor the Claim shall nat exceed the amount for which the

Hiscox Inc. Page tol 18

. MPL POO! CW (06/09)
® 20039 Hiscax Inc
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 15 of 62

oo
HISCOX

Itt. Definitions

Hiscox tnc.

@ 2009 Hiscox Inc

Professional Liability Errors and Omissions Insurance
Policy Form

Claim could have been so setlled plus Claim Expenses incurred up to the date of such
refusal. Such amounts are subject to the Limits of Liability set forth in Sections VLA. and B.
of this Policy and tiem 4. of the Declarations.

F, Underwriters shalt not be obligated to setile any Claim, pay any Damages or Ctaim
Expenses, or continue to defend any Claim after the applicable Limit of Liability has been
exhausted.

A. Apptication means the signed application for the Policy including any attachments and
other materials submitted in conjunciion with the signed Application. The Application shall
be maintained by Underwriters and shall be deemed a part of this Policy as if physically
atlached. If this Policy is a renewal or ceplacement of a previous policy or policies issued by
Underwriters, all signed applications and other materials that were attached to and became
a part of these previous policies shall be considered as part of the Application for this
Policy.

8. Affiliate means any person or entity, which is related to any Insured through common
ownership, control or management. Affiliate shall not include Subsidiary.

C. Bedily Injury means physical injury to or sickness, disease or death of a person, or mental
injury, mental anguish, emotional distress, pain ar suffering, or shock sustained by a person,
as @ result of Bodify injury.

D. Claim means any notice received by the Insured of a demand for Damages or for non-
monetary relief based on any actual or alleged Wrongful Act, whether or not the nature or
extent of the Damages or non-monatary relief is known or asserted al the time of receipt of

any notice.
E. Claim Expenses means:

1. all reasonable and necessary fees, cosis and expenses, including the fees of attorneys
and experts, incurred by or on behalf of Underwriters in the investigation, delense,
appeal, and settlement of a Claim;

2. all other reasonable and necessary fees, costs, and expenses incurred by the Insured
with the written approval of Underwriters; and

3. premiums on appeal bonds, attachment bonds or similar bonds; however, Underwriters
shall have no obligation to apply for or furnish any such bonds.

F. Claim Expenses shall not include and no coverage shail be aliorded for:
+. salaries, wages or expenses of Individual insureds; or

2. the loss of earnings of (he Named Insured or any Individual Insured excepi to the
extent such constitutes Supplemental Payments pursuant to Section 1V.C. of this
Policy; or

3. the detense of any criminal investigation, criminal grand jury proceeding, or criminal
action.

G. 1. Damages means a monetary judgment or award the Insured is tegally obligated to pay
ior any covered Claim {including pre- or post-judgment interest) or a settlement
negotiated by Underwriters with the consent of the Insured.

2, Damages does not include any of the following:

a. fines, penalties, taxes, sanctions, or that portion of any multiplied damages award
which exceeds the damage award so multiptied; .

b. any punitive or exemplary damages provided, however, that, if
such damages are otherwise insurable under applicable law and regulation,

Page 20110

MPL POOs CW (06/09)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 16 of 62

at

HISCOX

Hiscox Inc.

@ 2069 Hiscax Inc

Professional Liability Errors and Omissions Insurance
Policy Form

M,

Underwriters will pay an award of punitive or exemplary damages made against the
insured {or or based upon a Wrongful Act in the performance of Professiona!
Services, in excess of the Deductible and up to a maximum sum ol $ 250,000. The
enforceability of this section shall be governed by such applicable law that most
favors coverage lor punitive damages. This limit shall be a part ot and nat in
addition to the Limits of Liability set forth initems 4.4. and 5. of the Declarations.;

c. the return or restitution of fees, commissions, profits, or charges for goods provided
or services rendered; or
d, any amounts deemed uninsurable by the law pursuant to which this Policy is
construed.
Extended Reporting Period means that period described in Section VIt. of the Policy.

Individual Insured means:

1. any past, present or future partner, director, oificer, member, board member, or
employee of the Named Insured, but only for acts within the scope of their duties for
the Named Insured;

2. any independent contractor of the Named Insured, but only for Protessional Services
performed on behall of and at the direction af the Named insured.

Insured means:

1. the individual Insureds;

the Named insured;

any Subsidiary of the Named Insured;

a Joint Venture in which the Named Insured participates as a joint venturer pursuant
10 a written joint venture agreement, bul only with respect fo the flability imposed on the
Named Insured for its participation in such Joint Venture and only with respect to
Wrongtut Acts committed or allegedly committed by the Named Insured. This
delinition does not extend coverage and no coverage will be provided for Damages or
Claim Expenses to the Joint Venture itself or any other entity or individual that is part
of the Joint Venture.

Joint Venture means a business endeavor, confirmed in a written agreement, between the
Named Insured and one or more entities or individuals in which the Named Insured’s
participation is the performance of Professional Services.

Named Insured means the individual, corporation, partnership, limited liability company,
limited partnership, or other entity named in Hem t. of the Declarations.

Personal Injury means Injury, ather than Bodily Injury, arising out of one of more of the
following offenses:

1, False arrest, detention or imprisonment;

a oN

2. Malicious prosecution;

3. The wrongful eviction from, wrongful entry into, or invasion of ihe right of private
occupancy of premises that a person occupies, committed by or on behalf of its owner,
landlord, or lessor;

4.  Orat or written publication of material that slanders, fibels, or defames a person or
organization, or disparages the goods, products or services of a person ar organization,
or

5, Oral or written publication or material that violates a person's right of privacy.
Poticy Period means the period ol time specilied in tem 7. of the Declarations.

Page 4 of 10

MPt POO: GW (06/09)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 17 of 62

No

HISCOX

IV. Extensions of Coverage

Professional Liability Errors and Omissions Insurance
Policy Form

O. Follutants means any solid, liquid, gaseous, or thermal! irritant, contaminant or toxin,
including but not timited to smoke, vapor, Sool, lumes, acids, alkalis, chemicals, metals,
silica, tead, lead compounds or materials containing lead, radon, asbestos, electromagnetic
radiation, or waste ol any like substances. tn addition to pollutants to be disposed of, waste
also includes materials to be recycled, reconditioned, or reclaimed.

P, Professional Services means only those services specified in Item 3. of the Declarations,
as perlormed by or on behalf of the Named Insured for others for a fee or other
compensation.

Q. Property Damage means physical loss of or physical damage to or desiruction of any
property including the loss of use thereof.

QR. Subsidiary means any entily identified in the Application of which the Named insured
owns on or before the Policy Pertod more than 50% of the issued and outstanding vating
securities, either directly ov indirectly through one or more of iis Subsidiaries.

S. Retroactive Date means the date specified in Item 8, of the Declarations,

T. Wrongful Act means any aglual or alleged breach of duty, negligent act, error, omission, or
Personal injury committed solely in the performance of the Professional Services of the
Insured.

Estates, Helrs, and Leqaf Representatives

In the event of the death or incapacity of an individual Insured, or the bankruptcy of an
insured, any Claim made against any of the heirs, executors, administrator, trustees in
bankruptcy, assignees, and legal representatives of any Insured, based upon actual or
alleged Wrongfut Acts of such Insured, shall be deamed to be a Claim against such
insured for the purposes of this Policy.

B. Spousal Liabitity
Ifa Claim ts asserted against the lawful spouse of any individual Insured solely as a result
ol:
1. the status of the spouse as spouse of any Individual Insured; or

2, the ownership interest of the spouse in properly which the claimant seeks as recovery
for actual or alleged Wrongful Acts of any Individual insured;

Then, such Clalm shall be deemed a Claim against the Individual Insured for the purpose
of this Policy; provided, however, that, subject to all of the terms, conditions, limitations,
restrictions and exclusions of this Policy, coverage shall only apply to Claims for actual or
alleged Wrongful Acts of the Insured and no coverage will be provided for any Claim for
any actual or alleged Wrongful Acts of the spouse.

>

C. Supplemental Payments

Underwriters wilt pay the reasonable expenses incurred by the Insured, including loss of

wages, if the Insured is required by Underwriters to atlend arbitration proceedings or trial in

the defense of a covered Claim. Such payments made by Underwriters are subject to the

following:

1. The maximum reimbursement for such expenses shalt nol exceed $250 per day for
each Insured who attends such proceedings at Underwriters’ request.

2. Underwriters’ maximum iota! liability lor such reimbursement shall not exceed $5,000
per Claim regardless of the number of Insureds who attend such proceedings al
Underwriters’ request.

 

Piscox Inc.

@ 2009 Hiscax Inc

Page 4 of 19

MPL POO! CW (06/08)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 18 of 62

alia

HISCOX

V. Exclusions

Professional Liability Errors and Omissions Insurance
Policy Form

3. Such payments shall be part of and shall reduce the available Limit of Liability.

4. The Deductible amount applicable to each Claim including Claim Expenses shall not
apply to the payments made by Underwriters pursuant to this provision of this Policy.

This Policy does not apply to and Underwriters shall have no obligation to pay any Damages,
Claim Expenses, or Supplemental Payments for any Claim:

A.

alleging iraud, dishonesty, criminal conduct, or any knowingly wrongiul, malicious, ar
deliberate acts or omissions, provided, however, that Underwriters will pay Claim Expenses
in the defense of Clalms, alleging such conduct in relation to the performance by the
Insured of Professional Services unless and until there is a final adjudication establishing
that the insured committed such conduct and further provided that:

1. notwithstanding the above, Underwriters shall have no obligation to provide a defense
or pay Claint Expenses tor or relating to any criminal investigation, grand jury
proceeding, or criminal action; and

2. this exclusion shall not apply to any Individual insured who did not cammit or
participate in such fraudulent, dishonest, criminal, or knowingly wrongful, malicious, or
deliberate acts or omissions.

based upon, arising out of or attributable to the gaining of any profit or advantage to which
the Insured was not legally entitled;

alleging discrimination of any type or nature, including, but not limited to any violations of
{ederal, state, or local law or ordinance, as lo any past, present, or future employee of the
Insured, or any applicant for employment with or potential employee of the Insured;

any Claim alleging a Wrongful Act:
1. commitled or allegedly committed prior to the Retroactive Date; or

2. which has been the subject of any notice given under any other policy prior to the
beginning of the Polley Period and of which this Policy is a renewal or replacement; or

3. as to which the Insured had knowledge prior to the Policy Period and the Insured had
a reasonable basis to believe that such Wrongful Act could give rise to a Claim;
provided, however, that, if this Policy is a renewal or replacement of a previous policy
issued by Underwriters providing materially identical coverage, the Policy Period
referred to in this Section V.D.3 will be deemed to refer to the inception date of the first
such policy issued by Underwriters;

brought by one Insured against another Insured, or brought by any Affiliate or by any Joint
Venture in which the Insured participates, as against any insured;

far any actuat or alleged violation of the responsibilities, obligations or duties imposed by the
Employee Retirement Income Securily Act af 1974, or amendments thereto or similar
provisions of any federal, state or local statutory law or common law;

based upon or arising out of any violation of the Securities Act of 1933 as amended; the
Securities Exchange Act of 1934 as amended; any state blue sky or securities laws or
amendments thereto; any similar state or federal laws or amendments thereto; or any
regulation issued pursuant to any of the foregoing statules;

based upon or arising out of any actual or alleged violation of the Racketeer influenced and
Carrupt Organizations Act, 18 U.S.C. § 1961 et seq., and any amendments thereto, or any
rules or regulations promulgated thereunder;

based upon or arising out of bodily injury, sickness, disease, or death of any employee of the
insured arising out of and in the course at employment by the Insured; or any obligation for

 

Hiscox Inc.

© 2008 Hiscox Inc

Page 5 of 10

MPL ODT GW {06/05}
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 19 of 62

an

HISCOX

VI. Limits of Liability and
Deductible

Professional Liability Errors and Omissions Insurance
Policy Farm

which the Insured ar any insurer may be liable under any Workers’ Compensation,
Unemploymen! Compensation, Employers Liabilily, or Disability Benelit Law, or any similar
law, regulation, or ordinance, or the failure of Ihe insured to comply with any such statutes
or any obligations thereunder;

J. based upon or arising out of the liability of others that is assumed by any Insured under any
contract or agreement unless such {ability would have attached to the Insured even in the
absence of such contract or agreement;

K. based upon, arising out of, or attributable to Bodily Injury or Property Damage:

L. which would not have occurred in whole or in part but for the actuai, alleged or threatened
existence, discharge, dispersal, seepage, migration, release or escape of Pollutants at any
time, including, but nol limited to any loss, cost or expense arising oul of any:

1, Request, demand or order that any Insured or others tes! ior, monitor, clean up,
remove, contain, treat, detoxify, neutralize or in any way respond to, or assess the
existence, non-existence or effects of Pollutants; or

2, Claim by or on behalf of a governmental authority or others for Damages because of
testing for, identifying, detecting, monitoring, cleaning up, removing, containing,
treating, detoxifying, neutralizing, communicating information about, responding to, of
asse¢sing the existence, non-existence or effects of Pollutants; including the failure to
perlorm any of these activities;

M. based upon, arising out of or attributable to the actual or alleged infringement ol any
copyright, tademark, trade dress, trade name, service mark, service name, title, slogan or

patent;
N, with respect to any Subsidiary, for, based upon, arising out of, or attributable to, either
directly or indirectly:
1. any Wrongful Act committed or allegedly committed before the date it became a
Subsidiary;

2. any Wrongful Act committed or allegedly committed alter the date it ceased to be a
Subsidiary;

OQ. any Claim based upan or arising out of any breach of express warranties, guarantees, or
contracts, including, but not limited to any agreements to refund, repurchase, or indemnify
any person or entity;

P, any actual or alleged violation cf any federal, slate, or locat statutes, ordinances, or
regulations regarding or relating to unsolicited telemarketing, solicitations, emails, faxes, or
any other communications of any type or nature, including but not limited to any anti-spam
and do-not-call statutes, ordinances, or regulations;

Q. the faiture to procure or maintain adequate insurance or bonds.

A, The Limit of Liability shown in Item 4.A. of the Declarations as applicable to “Each Claim’ is
the maximum amount that Underwriters are or can be liable or Damages, Claim Expenses
and Supplemental Payments for each covered Claim first made against the Insured and
ieporied to Underwriters during the Policy Period or Extended Reporting Period, if
applicable, regardless of when such payments are made.

8. The amount shown in Item 4.B of the Declarations applicable to “Aggregate for all Claims"
is subject 1o Section VIA. above regarding “Each Claim", and is the maximum amount that
Underwriters are or can be liable to pay for all Damages, Claim Expenses and
Supplemental Payments for all Claims first made against the Insureds and reported to

 

Hiscox inc.

® 2009 Hiscox inc

Page 6 of 10

MPL POD CW 406/09)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 20 of 62

ef

HISCOX

Vi. Extended Reporting
Period

Vit. Conditions

Hiscox Ine.

© 2009 Hiscax Inc

Professional Liability Errors and Omissions Insurance
Policy Form

Underwriters during the Policy Period or Extended fleporting Period, if applicable,
regardless of when such payments are made.

C. All Claims based upon or arising out of any and all continuous, repeated or related
Wrongtul Acts committed or allegedly committed by ane or more of the Insureds shall be
considered a single Claim first made against the Insured on the date when the first of such
Claims was first made against and received by the Insured, or when notice of such
continuous, repeated or related Wrongful Acts was first reported to the applicable insurer. if
the Claims are deemed lo have been lirst made against tne Insured during this Policy, such
will be deemed to be a single Claim for all purposes. including but not limited to, the
applicability of one Deductible and the Limit of Liability per Claim as set forth in Section VILA.
above and in Item 4.A. of the Declarations.

A.  {t Underwriters or the Named insured cancels or nonrenews this Policy, then the Named
insured shall have the right, upon payment of {he applicable additional premium based on
the percentage ai the expiring premium specified in ftem 12,8. of the Dectarations, to an
extension of the coverage granted by this Policy during the period set forth in fem 12.A of
the Declarations, which period shall be referred to as the Extended Reporting Period. This
Extended Reporting Period will apply only to Claims first made against the Insured during
the Extended Reporting Period for or based upon Wrongful Acts committed or allegedly
commitied prior to such effective date of cancellation or nonrenewal and otherwise covered
by this Policy. The right to purchase the Extended Reporting Period shall not apply if this
Policy is canceled by Underwriters lor nonpayment of premium.

8. Asa condition precedent to the right to purchase the Extended Reporting Period the total
premium for this Policy must have been paid. The right lo purchase the Extended
Reporting Period shall lapse unless a written nolice of the election of the Extended
Reporting Period, together with full payment of the additional premium for the Extended
Reporting Period, is received by Underwriters within 30 days alter the effective date of
cancellation or the expiration date of this Policy. In the event such written notice of election
and the payment of the additional premium are not received by Underwriters within such 30-
day periad, there shall be no right to purchase the Extended Reporting Period at a later
date.

C. ‘the Extended Reporting Period is purchased, the entire premium shail be deemed
earned at its commencement without any obligation by Underwriters to later return any
portion thereol.

D. The Limits of Liability available during the Extended Reporting Period shail be the
remaining available Limits of Liability under (his canceled or nonrenewed Policy. There shatl
be no separate or additional Limit of Liability available for the Extended Reporting Period
and the purchase of the Extended Reporting Peried shall in no way increase the Limit of
Liability set forth in Item 4. of the Declarations.

A. Reporting of Claims

{. Inthe event a Claim is first made against any Insured, the Insured, as a condition
precedent to any right to coverage under this Policy, shatt:

a. give written notice to Underwriters of any such Claim as soon as practicable but in
no event tater than sixty (60) days aller the end o! the Policy Perlod or, if
applicable during the Extended Reporting Period; or

b. if the insured receives any summons, arbitration demand, or notice of any legal,
quasi-legai, or other adjudicatory or adversarial proceeding, provide immediate
notice in writing to Underwriters of such receipt.

Page 7 of 10

MPL POO1 CW {06/09}
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 21 of 62

do

HISCOX

Hiscox Inc.

® 2009 Hiscox Inc

Professional Liability Errors and Omissions Insurance
Policy Form

c. The written notice set forth in Sections VIHLA.1.a. and b. above shall include any
and all documents, including every demand, notice, summons or other applicable
information received by the Insured or by the Insured’s representatives and should
be sent to the representative of Underwriters set forth in Item 6, of the Declarations.

2, if the Insured has the sight to either accept or reject the arbitration of any Claim, ihe
Insured shall exercise such right only with ihe written consent of Underwriters.

Notice of potential Claims

if, during the Policy Period an insured first becomes aware of a Wrongful Act to which this
insurance applies and which might subsequently give rise ta a Claim, the Insured may give
written notice to Underwriters of a potential Claim during the Policy Period. Such notice
roust include:

1. the identity of the potential claimant,

2. the identity of the person(s) who allegedly committed the Wrongful Act;

3. the date of the alleged Wrongful Act;

4, specific details of the alleged Wrongful Act; and

5. any written notice from the potential claimant describing the Wrongful Act.

it this notice is submitted to Underwriters during ihe Policy Period, then any Claim that is
subsequently made against the Insured arising [rom the Wrongful Act about which notice
was given to Underwriters shall be deemed for the purpose of this Policy to have been first
made during the Policy Period, This provision shall rol apply to, nor shall the reporting of
potential Claims be permitted during the Extended Reporting Period.

The Insured shalt not, except at its own cost, make any payment, incur any expense, admil
any liability, setile any Claim, or assume any obligation without the prior written consent of
Underwriters.

Acquisition or Creation of Another Entity

This Policy is issued and the premium computed on the basis of the information submitted to
Underwriters as part of the Application, If, after the beginning of the Policy Period, the
Named Insured:

1. acquires substantially all of the assets of another entity;

2, acquires voting securities in another entity or creates another entity, which as a result of
such acquisition or creation become a Subsidiary; or

3. acquires another entity by merger such thal the Named Insured is the surviving entity,

Then the coverage provided under this Policy shall apply to such new creation or acquisition;
but only with respect ta Wrongful Acts accurring or allegedly occurring after the acquisition,
merger or creation. As & condition tor any caverage under this Section VIILD., if the

revenues ot the newly created or acquired entily exceed 10% of the current annual revenues
of the Named Insured as reflected in Question number 6 of Application, then coverage tor
such newly created or acquired entity or asset acquisition will cease ninety (90) days after
the effective date of such creation or acquisition unless, within such ninety (90) day period:

a. the Named Insured provides Underwriters with written notice of such creation or
acavisition;

b. the Named Insured provides Underwriters with such information in connection
therewith as Underwrilers may deem necessary.

c. the Named Insured accepts any special terms, conditions, exclusions, or additional
premium charge as may be required by the Insurer; and

 

 

Page 801 10

MPL POOT CW (06/09)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 22 of 62

A

HISCOX

Professional Liability Errors and Omissions Insurance
Policy Form

d. Underwriters, al their sole discretion, agree by written endorsement to provide such
coverage.

Nothing contained in Section Vil. D. shall provide coverage for the newly created or
acquired entity tor Wrongful Acts occurting or allegedly occurring prior to the eltective date
of such creation or acquisition.

E. Actlon against Underwriters

No action shall be taken against Underwriters unless, as a condition precedent thereto, there
shall have been full compliance by the Insured with ail the terms and conditions of this
Policy; nor shalt any such action be taken against Underwriters until the amount of the
Insured’s obligation to pay shall have been finally determined either by judgment! against
the Insured afler actual trial, or by written agreement of the Insured, the claimant and
Underwriters. No person or organization shall have any fight under this Policy to join
Underwriters as a party fo any Claim against the Insured nor shalt Underwriters be
impleaded by the Insured or their legal representatives in any such Claim.

F, Trade Sanctions

This Policy does nol apply ta the exlent any trade or economic sanctions, or other laws or
regulations prohibit the Underwriters from providing insurance, including, but not limited to,
the payment of any claims.

G. Other Insurance

This Policy shail be excess insurance over any other valid and collectable insurance
available o the Insured, whether such other insurance is staled to be primary, contributory,
excess, contingent or otherwise, unless such ather insurance is written only as a specific
excess insurance over the Limit of Liability provided in this Poticy.

H. Subrogation

In the event of any payment under this Policy, Underwriters shall be subrogaled to the extent
of such payment to all of the Insured’s rights of recovery thereof, and the Insured shall
execute all papers required and do everything thal may be necessary to secure and
preserve such righis, including bul not limited ta the execution of such documenis necessary
to enable the Insurer to effectively bring suit in Underwriters’ name. The Insured shall do
nothing to prejudice such rights without first abtaining the written consent of Underwriters.
Any recovery shall first be paid to Underwriters to the extent ol any Damages or Claim
Expenses paid by Underwriters, with the balance paid to the insured. However, no
subrogation shall be had against any insured.

I. Notice of cancellation

This Policy may be canceled by the Named Insured by giving advance written natice to
Underwriters stating when thereafter such cancellatian shail be effective. This Policy may
also be canceled by Underwriters by mailing to ihe Named Insured by registered, certified
or other first class-mail, at the Named Insured's address shown in Wem 2 of the
Declarations, written notice stating when not less than sixty (60) days therealter [or ten (10)
days thereafter when cancellation is due to nonpayment of premium], the cancellation shall
be effective. The mailing of such notice shail be sufficient proof of notice and this Poticy
shall terminate at the date and hour specified in such notice, If this Policy shall be canceled
by the Named insured, Underwriters shall retain the customary short rate proportion of the
premium. Payment or tender of any unearned premium by Undenwriters shall not bea
condition precedent to the effectiveness of the cancellation, out such payment shall be made
as soon as practicable,

 

 

 

Hiscox inc.

© 2009 Hiscox Inc

Page 9 of 10

MPL POOs CW (6/09)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 23 of 62

af

HISCOX

Professional Liability Errors and Omissions Insurance
Policy Form

J.

 

Hiscox inc.

© 2009 Hiscox inc

Alteration and assignment

No change in, modification of, or assignment of interest under this Policy shall be effective
unless made by written endorsement to this Policy signed by an authorized representative ol
Underwriters. Notice to or knowledge received by any representative of Underwriters or by
any other person regarding any such change, modification, er assignment shall nat be
effective lo stop Underwriters from asserting any rights under this Policy, unless such is
made by written endorsement signed by an authorized representative of Underwriters.

Warranties and covenants
The tnsured warrants, which warranties are a condition for any of Underwriters’ obligations
hereunder:

7. that the statements made in the Application and in its attachments and any materiats
submitted therewith are true and are the basis of the Policy and are to be considered as
incorporated into and constituting a part of this Policy; and

2. that the statements made in the Application and in its attachments and any materials
submitted therewith are their representations; {hat they shall be deemed material to the
acceptance of the risk assumed by Underwriters under the Policy and that this Policy is
issued in reliance upon the truth of such representations; and

3, that in the event the Apptication, including its atlachments and any materials submitted
therewith, contains misrepresentations which materially affect elther the acceptance of
the risk assumed by Underwriters under this Policy, this Policy shall be void and of no
effect whatsoever.

Bankruptcy or insolvency

The bankruptcy or insolvency of the Insured shall not relieve Underwriters of any of their

obligations under this Policy.

Territory

This Policy shall apply worldwide, provided that any action, arbitration, or other proceeding
for, in relation to, or arising from the Ciaim is brought within the United States, its territories

or possessions, or Canada.
False or traudutent claims

ff any Insured shall commit fraud in proffering any claim as regards amount or otherwise,
this Insurance shall become void as to such Insured from the date such fraudulent claim is

proffered.
Titles

Titles of sections of this Policy are inserted solely for convenience of reference and shall not
be deemed to limit, expand or otherwise affect the provisions to which they relate.

Page 10 of 10

MPL O01 GW (06/03)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 24 of 62

a

Wa
HISCOX ECONOMIC AND TRADE SANCTIONS POLICYHOLDER
NOTICE

 

Hiscox is committed to complying with the U.S. Department of Treasury Office of Foreign Assets Control (OFAC)
requirements. OFAC administers and enforces economic sanctions policy based on Presidential declarations of
national emergency. OFAC has identified and fisted numerous foreign agents, front organizations, terrorists, and
narcotics traffickers as Specially Designated Nationals (SON's} and Blocked Persons, OFAC has also identified
Sanctioned Countries. A list of Specially Designated Nationals, Blocked Persons and Sanctioned Countries may be
found on the United States Treasury's web site htto://www.treas.gov/offices/enforcemenvolac/,

Economic sanctions prohibit alt United States citizens (including corporations and other entities) and permanent
resident aliens from engaging in transactions with Specially Designated Nationals, Blocked Persons and Sanctioned
Countries. Hiscox may nol accept premiurn from or issue a policy to insure properly of or make a claim payment to a
Specially Designated National or Blocked Person. Hiscox may not engage in business transactions wilh a Sanctioned

Country.

A Specially Designated National or Blocked Person is any person who is determined as such by the Secretary of
Treasury.

A Sanctioned Country is any country that is the subject of trade or economic embargoes imposed by the laws or
regulations of the United States.

In accordance with laws and regulations of the United States concerning economic and trade embargoes, this policy
may be rendered void from its inception with respect to any term or condition of this policy that violates any laws or
regulations of the United States concerning economic and trade embargoes including, but not limited to the following:

(i) Any insured under this Policy, or any person or entity claiming the benefits of such insured, who is or becomes
a Specially Designated National or Blocked Person or who is otherwise subject to US economic trade

sanctions;

(2) Any claim or suit that is brought in a Sanctioned Country or by a Sanctioned Country government, where any
action in connection with such claim or suit is prohibited by US economic or trade sanctions;

(3) Any claim or suit that is brought by any Specially Designated National or Blocked Person or any person or
entity who is otherwise subject to US economic or (rade sanctions;

(4) Property thal is located in a Sanctioned Country or that is owned by, rented to or in the care, custody or conirol
of a Sanctioned Country government, where any activities related to such property are prohibited by US
economic or irade sanctions; or

(5) Property that is owned by, rented to or in the care, custody or control of a Specially Designated National or
Blocked Person, or any person or entity who is otherwise subject to US economic ar trade sanctions.

Please read your Policy caretully and discuss with your broker/agent or insurance professional. You may also visit the
i

US Treasury’s website alt hlip-diwww.treas.qovioflices/enforcemenVofac/.

Page 1 oft

Hiscox Inc. www.hiscoxusa.com
INT NOG] CW 01 09
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 25 of 62

ae
CONFORMITY NOTICE

HISCOX

ate aang moment ome

(This does not amend, extend, or alter the coverages or any other provisions contained in your policy)

Whenever the symbol “$” is used in this policy, it shall mean United States Dollars (USD).

Page 1 of 1

INT NGO2 CW (05/12)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 26 of 62

Endorsement 4

 

APPLICANT NAME: 048 Realty Inc

£2.1 Professional Services Description Page 1 of 1

in consideration of the premium charged, it is hereby understood and agreed that Item 3. of the
Declarations shall read as follows:

Solely in the performance of services as a real estate agenvbroker and/or property manager, of non-
owned properties, for others for a fee.

Ali other terms and conditions remain unchanged.
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 27 of 62

 

Endorsement 2
APPLICANT NAME: 048 Realty Inc
£65.1 Nuctear Incident Exclusion Clause-Liability-Direct (Broad) Page 1 of 2

 

in consideration of the premium charged, itis hereby understood and agreed that this Policy does not
apply to and Underwriters shall have no obligation pay any Damages, Claim Expenses or
Supplemental Payments for any Claim:

1. Under any Liability Coverage, to injury, sickness, disease, death or destruction

a) with respect to which an Insured under the Policy is also an Insured under a nuclear energy
liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
Underwriters or Nuclear Insurance Association of Canada, or would be an Insured under any such
Policy but for its termination upon exhaustion of its limit of liability; or

b) resulting from the hazardous properties of nuclear material and with respect to which (1) any
person or organization is required to maintain financiat protection pursuant to the Atomic Energy Act of
4954, or any law amendatory thereof, or (2) the Insured is, or had this Policy not been issued would
ve, entitled to indemnity from the United States of America, or any agency thereof, under any
agreement entered into by the United States of America, or any agency thereof, with any person of
organization.

2. Under any Medical Payments Coverage, or under any Supptementary Payments Provision relating
to immediate medical or surgical relief, to expenses incurred with respect to bodily injury, sickness,
disease or death resulting from the hazardous properties of nuclear material and arising out of the
operation of a nuclear facility by any person or organization.

3. Under any Liability Coverage, to injury, sickness, disease, death or destruction resutting from the
hazardous properties of nuclear material, if

a) the nuclear material (1) is at any nuclear facility owned by, or operated by or behalf of, any insured
of (2) has been discharged or dispersed therefrom;

b) the nuclear material is contained in spent fue! or waste at any time possessed, handled, used,
processed, stored, transported or disposed of by or on behalf of an Insured; or

c) the injury, sickness, disease, death or destruction arises out of the furnishing by an Insured of
services, materials, parts or equipment in connection with the planning, construction, maintenance,
operation or use of any nuclear facility, but if such facility is located within the United States of America,
its territories or possessions or Canada, this exclusion (c) applies only to injury to or destruction of
property at such nuclear facility.
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 28 of 62

Endorsement 2

 

APPLICANT NAME: 048 Realty Inc

E65.1 Nuclear Incident Exclusion Clause-Liability-Direct (Broad) Page 2 of 2

iV. As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties; “nuclear material” means
source material, special nuclear material or byproduct material; “source material”, “special nucteat
material", and “byproduct material” have the meanings given them in the Atomic Energy Act 1954 of
in any law amendatory thereof; "spent fuel” means any fuel element or fuel component, solid or liquid,
which has been used or exposed to radiation in a nuclear reactor, “waste” means any waste material
(1} containing byproduct material and (2) resulting from the operation by any person of organization of
any nuclear facility included within the definition of nuclear facility under paragraph (a) or (b) thereof;
“nuclear facitity” means

(a) any nuclear reactor,

(b} any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium,
(2) processing or utilizing spent tuel, or (3) handiing, processing or packaging waste;

(c}) any equipment or device used for the processing, fabricating or alloying of special nuclear material
if at any time the total amount of such material in the custody of the insured at the premises where
such equipment or device is located consists of or contains more than 25 grams of plutonium or
uranium 233 or any combination thereof, or more than 250 grams of uranium 235;

d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of
wasie;

and includes the site on which any of the foregoing is located, all operations conducted on such site
and all premises used for such operations, “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a critical mass of fissionable
material, with respect to injury to or destruction of property, the word “injury” or “destruction” includes
all forms of radioactive contamination of property.

itis understood and agreed that, except as specifically provided in the foregoing to the contrary, this
clause is subject to the terms, exclusions, conditions and limitations of the Certificate of Insurance to
which it is attached.

All other terms and conditions remain unchanged.
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 29 of 62

Endorsement 3
APPLICANT NAME: 048 Realty Inc
£314,1 Pending and Prior Litigation Exclusion Page 1 of 1

in consideration of ihe premium charged, itis understood and agreed that this Policy does not apply to
and Underwriters shail have no obligation to pay any Damages, Claim Expenses, or Supplemental
Payments for any Claim alleging, arising out of, based upon or attributable to any Wrongtul Act or
any continuous, repeated or related Wrongful Acts as to those alleged in any litigation or
administrative or regulatory proceeding thai was pending against an Insured prior to 08/18/2011.

All other terms and conditions remain unchanged.
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 30 of 62

Endorsement 4

 

APPLICANT NAME: 048 Realty Inc

E450.2 Real Estate Agent/Broker and Properly Management Services Page 1016

Endorsement

 

In consideration of the premium charged, it is understood and agreed that the Policy is amended as
follows:

1. in Clause Ill, DEFINITIONS, paragraph P., “Professional Services,” is amended to read as
follows:

P. Professional Services means the below listed services performed for others for
compensation:

j, real estate agent and/or real estate broker services, including any services as a notary
public performed in conjunction with such real estate agent and/or real estate broker

services; or
2. Property Management Services

2 InClause Ill. DEFINITIONS, paragraph D., “Claim,” is amended to include the following at the
end thereof:

Claim shall! also include:

. an Open House Claim;

. a Fair Housing Act Claim;

_ a Failure to Disclose Pollutants Claim; or
a Property Management BIPD Claim.

ROMs

Clause Ili. DEFINITIONS is amended to include the following at the end thereof:

co

RE-A. Failure to Disclose Pollutants Claim means a written demand tor Damages or for
non-monetary reliet alleging the failure to disclose the existence of Pollutants.

RE-B. Fair Housing Act Claim means a written demand for Damages or for non-monetary
relief alleging discrimination in violation of the Fair Housing Act of 1968, 42 USCS §
3601, as amended, including any similar federal, state or local laws.

RE-C. Open House Claim means 4 written demand for Damages or for non-monetary relief
alleging Property Damage arising from the showing of a properly not owned by the
Insured, including but not fimited to showings at an open house or those where the
property is accessed with the use of a “lock box" (or other keyless entry system).

RE-D. Property Management BIPD Claim means a written demand for Damages or for
non-monetary relief alleging Bodily Injury or Property Damage arising from the
insured’s performance of Property Management Services for properties not owned
py the insured.
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 31 of 62

Endorsement 4

 

APPLICANT NAME: 048 Really Inc

£450.2 Real Estate Agent/Broker and Property Management Services Page 2 of 6
Endorsement

 

RE-E. Property Management Services means the following:

1, development and implementation of management plans and budgets;

2. oversight of physical maintenance of property;

3. solicitation, evaluation and securing of tenants and management of tenant
relations, collection of rent and processing evictions;

4. development, implementation and management of toss contro! and risk
management plans for real property,

5. development, procurement, implementation and management of contracts and
subcontracts necessary to the daily functioning of real property, or

6. personnel administration and record keeping.

Property Management Services shall not mean, and this Policy shalt not cover the
management or implementation of renovations, construction or reconstruction
projects.

4. InClause V. EXCLUSIONS, paragraph K. is deleted in its entirety and replaced with the
following:

K, based upon, arising out of, or attriputabte to Bodily tnjury or Property Damage; provided,
however, this exclusion shall not apply to:

a. Property Damage resulting from Open House Claims; or
b. Bodily injury or Property Damage resulting from Property Management BIPD
Claims.

5. in Clause V. EXCLUSIONS, paragraph L. is deleted in its entirety and replaced with the
following:

L. based upon or arising out of any actual, alleged or threatened existence, discharge,
dispersal, seepage, migration, release or escape of Pollutants at any time, including bul
not limited to any toss, cost or expense arising out of any:

a. request, demand or order that any Insured or others test for, monitor, clean up,
remove, contain, treat, detoxify, neutralize or in any way respond to, or assess the
existence, non-existence or effects of Pollutants; or

bo. Claim by or on behalf of a governmental authority or others for Damages because of
testing for, identifying, detecting, monitoring, cleaning up, removing, containing,
treating, detoxifying, neutralizing, communicating information about, responding to, or
assessing the existence, non-existence or effects of Pollutants; including the failure to
perform any of these activities;

provided, however, this exclusion shail not apply to Failure to Disclose Pollutants
Claims.
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 32 of 62

EXHIBIT 2

EXHIBIT 2
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 33 of 62

«This stamp is Red

NO FLAT CANCELLATIONS
NAVIGATORS INSURANCE COMPANY

THIS IS AGLAIMS MADE INSURANCE POLICY.

THIS POLICY APPLIES ONLY TO THOSE CLAIMS THAT ARE FIRST MADE AGAINST THE INSURED DURING
THE POLICY PERIOD. ALL CLAIMS MUST BE REPORTED IN WRITING TO THE COMPANY DURING THE
POLICY PERIOD OR WITHIN 60 DAYS AFTER THE END OF THE POLICY PERIOD.

PLEASE READ THIS POLICY CAREFULLY.

REAL ESTATE PROFESSIONAL ERRORS AND OMISSIONS INSURANCE POLICY
DECLARATIONS

 

POLICY NUMBER: PH1ISRELBOO663IV RENEWALOF: _NEW
1. NAMED INSURED: 048 REALTYINC
2. ADDRESS: 5265 SOUTH DURANGO DRIVE, SUITE D

LAS VEGAS, NV 89113

3. POLIGY PERIOD: FROM: 8 18/2075 TO: 8/18/2016

42:01 AM, Standard Time at the address of the Named Insured as stated in Number 2 above.

$1,000,000 Lach Claim

6. LIMITS OF LIABILITY: 1" oq O90 Annual Aggregate
5. DEDUCTIBLE: 10,000
6. PREMIUM: $ 6,760.00 *POLICY FEE $350.60
*FULLY EARNED

7. RETROACTIVE DATE: 08/18/2013
8, FORMS ATTACHED:

NAV REL NIC PF (02/14), NAV REL 018 (02/14), NAV REL 025 (02/14); NAV-ML-002 (11/12); NAV REL 300 NV

(02/14)

PROGRAM ADMINISTRATOR;

BURNS & WILCOX
30833 NORTHWESTERN HIGHWAY, SUITE 220

FARMINGTON HILLS, Mi 48334

NAV REL DEC (02 14) Page 1 of2

 

vigators

ipedeing A tibrtg ln angiias>
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 34 of 62

j i i larations and the Application and any
Acceptance of this policy the Insured agrees that the statements in the Dec ‘ S ;
staghments hereto are the Insureds agreements and representations and that this policy embodies all agreements
existing between the Insured and the Company or any of its representatives relating to this insurance.

 

IN WITNESS WHEREOF, we have caused this policy to be signed by our President and Secretary.

[Emily Miner] [Stanley A. Galanski]
Secretary President
NAV REL DEC (02 14} Page 20f2

 
    

deavigators

asi: Sei 1s ALLO?

 
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 35 of 62

This endorsement # 1, effective 08/18/2015 forms a part of Policy #PHISRELBOOSS63IV

issued to 048 Realty tnc..

GENERAL CHANGE ENDORSEMENT
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the Following:

REAL ESTATE PROFESSIONAL ERRORS AND OMISSIONS INSURANCE POLICY

In consideration of the premium listed below, it is hereby agreed that the policy is amended as follows:

Additional Premium: $0.00 Returk Premium: $0.00

This policy is amended where indicated by a M1 below.

D item 1. NAMED INSURED of the Declarations Page is amended to read as follows:

1. NAMED INSURED:

(1 Item 2. ADDRESS of the Declarations Page is amended ta read as follows:

2. ADDRESS:

C1 Item 3. POLICY PERIOD of the Declarations Page is amended to read as follows:

3. POLICY PERIOD: FROM: TO:

Cl item 4. LIMITS OF LIABILITY of the Declarations Page is amended to read as follows:

4, LIMITS OF LIABILITY:
item 5. DEDUCTIBLE of the Declarations Page is amended to reac! as follows’
5. DEDUCTIBLE:

1 Item 6. PREMIUM of the Declarations Page is amended to read as fallows:

6. PREMIUM: 3

NAV REL. 004 (02 14) Page 1 of 2
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 36 of 62

X Item 7. RETROACTIVE DATE of the Declarations Page is amended to read as follows:

7. RETROACTIVE DATE: 12/04/2003

Ol ttem 8, FORMS: The following form(s) are added to the policy:

The faltowing form(s) are deleted fram the policy:

Details Section: (This section describes changes that are applicable to the selections above)

All other provisions of this policy remain unchanged.

NAV REL 004 (02 14) Page 2 of 2
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 37 of 62

NAVIGATORS INSURANCE COMPANY

A “Stock” Company
Home Office: One Penn Plaza, New York, NY 10119

THIS IS ACLAIMS MADE POLICY.
PLEASE READ THE ENTIRE POLICY CAREFULLY.

REAL ESTATE PROFESSIONAL ERRORS AND OMISSIONS
INSURANCE POLICY

Words and phrases that appear in bold print have special meanings that are defined in section
i, OEFINITIONS.

i. INSURING AGREEMENTS
A. Coverage

The Com pany will pay on behaff of the Insured ali sums in excess of the deductible that the
Insured becomes legally obligated to pay as damages and claim expenses as a result ofa
claim first made against the Insured during the policy period or any applicable extended
reporting period by reasan of an act or omission, including personal injury, in the
performance of professional services by the insured, provided that:

4. Ne such act or omigsion, or related act or omission, was committed prior to the
retroactive date;

2. Prior to the inception date of the first policy issued by the Company, and continuously
renewed, no Insured had a basis fo believe that any such act or omission, or related act or
omission, might reasonably be expected to be the basis of a claim; and

3. The claim must be reported in writing to the Com pany during the policy period of within
60 days after the end of the policy pariod unless an extended reporting period appiies.

Except as provided in Section Il. LIMITS OF LIABILITY AND DEDUCTIBLE, paragraph G,
Coverage Extension, item 1 below, claim expenses are in addition to the limit of liability.

B. Defense
The Company has the right and duty to defend any claim against the Nam ed Insured even if
any of the allegations of the claim are groundiess, false of fraudulent. Defense counsel may be

designated by the Com pany or, atthe Company's option, by the Insured with the
Company's written consent and subject to the Com pany's guidelines,

c. Settlement
The Company will have the right to make, with the consent of the Named Insured, any

settlement ofa claim under this policy. [fthe Named Insured refuses to consent to a
settlement within the policys applicable limit of liability that is recommended by the

NAV REL NIC PF (G2 14} Page 10f18
Case 2:

18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 38 of 62

Company and acceptable to the claimant, then the Com panys limit of lability shall be a single
combined Ilmit of lability for both damages and claim expenses in an amount of total
damages for which the claim could have been settled plus the claim expenses incurred up to
the time the Com pany made its recommendation. The Com pany Is not obligated to pay any
damages orclaim expenses, or to defend or continue to defend such claim, after this single
combined timit of liability has been exhausted.

Db. Exhaustion of Limits

The Com pany is not obligated to pay any damages or claim expenses or to defend or
continue to defend any claim after the applicable limit of liability for damages has been
exhausted by the payment of damages, or after the Com pany has deposited the applicable
limit of liability for damages Into a court of competent jurisdiction or tendered the applicable
limit of liability to the Named Insured or, if applicable, te the excess insurer(s) of the Nam ed

Insured.

i. LIMITS OF LIABILITY AND DEDUCTIBLE A.

Lim it of Liability - Each Claim

Cc,

NAV REL NIC PF (02 14)

Subject to paragraph B. below, the Comp any’s limit of fiability for damages for each claim first
made during the policy period wilt not exceed the amount shown in item 4A, in the Deciarations
for“Each Claim!

Lim it of Liability - Policy Aggregate

The Company's timit of liability for damages for all claims first made during the policy
period will not exceed the aggregate amount shown in item 4B. in the Deciarations asthe “
Policy Agategate”’

Deductible

4. The deductible amount shown in item 5. in the Declarations is the Named Insured's
obligation for each claim and applies to the payment of damages and claim expenses.
The deductible will be pald by the Named Insured. The lim its of fabtlity set forth in the
Declarations are in addition to, and in excess of, the deductible.

2. The Named insured’ obligation ta pay the deductible amount stated in item 5. in the
Declarations will be reduced by 50% of the applicable deductible for each claim, but not to
exceed a maximum amount of $5,000, provided all of the following conditions are satisfied and
evidence of such is provided to the Com pany when notice of cla im
is received:

a. Aseller disclosure form was signed by the seller and acknowledged in writing by the
buyer prior to closing;

b. A home warranty policy was purchased or waived in writing by the buyer
between the time the residential real property was fisted and up to and
including 30 days after closing;

¢. Anaccredited written property inspection report was performed on the property or
waived in writing by the buyer prior to closing; and

d. Astate or loca?! board-approved standard sales contract was utilized. Page 20f18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 39 of 62

3. ifaclaim is resolved by settlement, with the consent of the Named tnsured and the
Com pany, within one (1} year following the date that the claim is reported in writing to the
Company, the Named Insured willbe reimbursed or credited 50% of the applicable
deductible, but not to exceed a reimbursement of $5,000 each claim.

lf both C. 2 and 3 above apply, only one reduction applies.
Multiple Insureds, Claims and Claimants

The iimits of liability for damages and claim expenses shown in the Declarations is the
maximum amount the Com pany will pay under this policy for damages and claim expenses,
respectively, regardless of the number of Insureds, claims made or claimants. All related
claims, whenever made, shall be considered a single claim first made when the earliest of the
related claims was fitst made and first reported when the eartiest of the related claims was
reported in writing to the Company; provided, however, that the insured must report all claims
as soon as reasonable in accordance with Section V. CONDITIONS, paragraph A. 1.

Multiple Policies

{this policy and any other poticy issued by the Company provide coverage for the same claim,
the maximum limit of tabifity under all the policies cambined shall not exceed the highest
remaining applicable limit of liability for the claim under any ane policy.

Supplementary Payments

Supplementary payments are not subject to the ded uctible and are In addition to the limits of
liability.

+. Reimbursement of Expenses

The Company will pay up to $600.00 for ioss of earnings to the Insured for each day or part
of a day the Insured is in attendance, atthe Com panyS request, ata trial, hearing, mediation
or arbitration preceeding involving a claim against the Insured. The maximum amount
payable, regardless of the number of trials, hearings, mediations or arbitration proceedings or
the number of Insureds shalt be $7,500

each claim and $25,000 per policy period.

2. Disciplinary Actions

The Com pany will reimburse the Insured for reasonable attorneys'fees, costs and
expenses incurred resulting fram the investigation or defense of a disciplinary action first
received by the Insured and reported in writing to the Company during the policy period
by reason of an act or omission in the performance of

professional services. The maximum amount payable, regardless of the number of
disciplinary actions, shail be $25,000 each claim and $50,000 per policy period. The
Company shall not be obligated to defend any disciplinaty action, or pay any fine, penalty
or award resulting from any disciplinary actian,

NAV REL NIC PF (02 14)
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 40 of 62

3.

Non-Profit Directorand Officer Coverage

The Com pany will reimburse any ptinelpal, partner, shareholder or rnember of the
Named Insured for any Damages and Claims expenses that such Insured becomes
legally obligated to pay as a result of a lawsuit first made against such Insured and
reported in writing to the Com pany during the Policy Periad or

Extended reporting period arising out of such Insured acts or omissions in his or her
capacity as a non-profit organization director or officer, as defined by the Internal Revenue
Service, provided that such Insured’ service on such non-profit organization has been
disclosed to the Company through written notification and

which has been accepted and approved in writing by the Com pany; provided that the
maximum amount payable shalt under this provision be $15,000 per lawsuit and subject to
a $30,000 maximum for all lawsuits during the Policy Period. Coverage shall be excess of
allvatid and collectible insurance.

Subpoena Expenses

The Com pany will pay expenses incurred while assisting the Insured in responding

to a subpoena which the Insured first receives and reports in writing to the Company during
the palicy period resulting from the performance of professional services by the Insured.
The maximum amount payable for subpoena expenses is $25,000 per subpoena; provided,
however, that all subpoenas arising out of related acts or om issians shail be deemed to
constitute a single subpoena.

Reimbursement for Raputation Protection Expenses

The Com pany will pay up to $5,000 for Reputation Protection Expenses incurred by the
Named fnsured when responding to a Reputation Event first made and first reported in
writing to the Com pany within 60 days of said Reputation Event during the policy period
or Automatic Extended Raparting Perlod, $5,000 is the maximum the Com pany will pay
regatdiess of the number of Reputational Event(s).

Reimbursement for Security Incident

The Company wil reimburse the Named Insu rad for any security incident

response expenses up to a maximum of $25,000 per security incident and $50,000 per
policy period. Security incident response expenses are any expenses

incurfed by the Insured fo:

a. Hire cyber forensic analysts to determine the extent of an actual security breach that has
occurred; oF

b. Comply with state or local privacy laws requiring that notification and credit monitoring
services are to be provided ta Individuals when the security, confidentiality, or integrity
of their personal information has been com promised.

G, Coverage Extensions

NAV REL NIC PF (02 14)

Discrimination

The Com pany will provide a single combined limit of liability for both damages and claim
expenses up to $250,000, for damages and claim expenses as a result of all claims
reported to the Com pany during the policy poriod by reason of aclvil

lawsuit brought against the insured, and arising out of professional services
Page 4 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 41 of 62

rendered on behalf of the Named Insured, for alleged violations of Title VIHI of the Civil
Rights Act of 1968, the Fair Housing Amendment Act of 1988 or any similar local, state or
federal statute or regulation, including resulting personal injury.

This sub-limit is an aggregate limit of liability that is Included within, and natin addition
to the Limit of Liability Policy Aggregate stated in the Declarations.

2. Lock-box

Subject to all other terms and conditions of this policy, this policy applies to Lock- box.
Lock-box is not subject to the deductible stated in Section ft, Limits and Deductible, item
Cc.

3. Open House

Subject to all other terms and conditions of this policy, this poticy applies to Open
House.

ii, DEFINITIONS

A. Badily injury means physical injury, sickness or disease sustained by any person including death
resulting from any of these at any time. Bodily injury also means mentat iliness, mental anguish,
emotional distress, pain, suffering, or shock sustained by that person, whether or nat resulting
from physical injury, sickness, disease or death of any person.

8. Claim means a demand for money or services received by the Insured arising out of an act or
omission in the pedormance of professional services. A claim also includes the service of suit
or the institution of an arbitration proceeding against the insured,

Cc. Claim expenses means:

1. Fees charged by attorneys designated by the Com pany or designated by the
insured with the Com pany's prior written consent;

2. Allother reasonable and necessary fees, costs and expenses resuiting from the
investigation, adjustment, negotiation, arbitration, mediation, defense or appeal of a claim,
if incurred by the Com pany or by the Insured with the Compa ny's prior written consent,
and

3. Premiums on appeal bonds, attachment bonds or similar bonds; provided, however, the
Com pany is not obligated to apply for or furnish any such bond.

Claim expenses deo not include fees, costs of expenses of employees or officers of the
Company, or salaties, loss of earnings or other remuneration by or to the Insured.

DO. Company means the insurance company named in the Dectarations.

E, Construction manager means a person providing the following services in connection with
the construction, reconstruction or renovation of feal property:

1. Management of facility construction, reconstruction o7 renovation plans;

NAV REL NIC PF (02 14) Page Sof 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 42 of 62

2. Developmentand management of construction, reconstruction or renovation
contracts and subcontracts; or

3, Development of loss control and risk management plans In connection with the
construction, reconstruction or renovation.

F. Damages means any compensatory sum and includes a judgment, award or settlement,
provided any settlement Is negotiated with the Com panys written consent. Damages aiso
includes punitive or exemplary amounts, to the extent such amounts are insurable under the

applicable state law.
Damages do not include:

4. The return, reduction or restitution of fees, commissions, expenses of costs for professional
_ services performed or to be performed by the Insured and injuries that are a consequence af
any fees, commissions, expenses oF costs charged by the Insured,

2. Fines, penalti¢s, forfeitures or sanctions;
3, The muttiplied portion of any muttiptied awards; or
4, Injunctive or declaratory relief.

G. Disciplinary action means a proceeding before any state licensing board, local real estate
board or other governmental body regulating professional conduct, alleging misconduct in
providing professional services. Disciplinary action does not include criminal charges.

H. Extended reporting period means the period of time after the end ofthe policy period for
reporting claims to the Company that are made against the Insured during the applicable
extanded reporting period by reason of an act or omission, which was committed pricr to the
end of the policy period and on, or subsequentto, the retroactive date and is otherwise

covered by this poticy.

lL. Fungimeans any type or form of fungus, including moid or mildew and any mycotoxins, spores,
scents of byproducts produced or teleased by fungi.

J. Guaranteed sale listing contract means a written agreement between the Named Insured
and the seller of property in which the Named Insured agrees to purchase the property if it Is
not sold under the listing agreement within time period specified In the agreement.

K. Insured means:
4. TheNamed Insured;

2, Any pastor present partner, principal, shareholder, officer, director, member, employee or
independent contractor and their employees, but only for claims atising from professional
services performed on behalf of the Named Insured;

3, The estate, heirs, executors, ad ministrators assigns and legal representatives of the Insured
in the event of such Insured 's death, incapacity, insolvency of bankruptcy, but only for
claim s arising autof professional services performed by or on behaif of

NAV REL NIC PF (02 14) Page 6 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 43 of 62

the Named Insured prior to such Insured death, incapacity, insolvency or
bankruptcy; ‘

4. Any realestate franchise corporation of which the Named Insured is a franchisee, but
only as respects to the real estate franchise corporations liability for acts or omissions
committed by an Insured on behaff of the Named Insured;

5. The lawful spouse or a qualifying domestic partner of any present or past partner, principal,
sharehalder, officer, director, member, employee or independent contractor, but only for
liability arising out of professional services performed by such partner, principal,
shareholder, officer, director, member employee or independent contractor on behalf of the
Named Insured.

L. Lock-box means any claim arising out of the Insured’ distribution, maintenance, operation

or use of a keyless entry system or similar device used to gain access when showing
properties not owned by the Insured.

M. Named Insured means the person or entity specified in item 1. in the Declarations.

N. Open House means any claim arising out of the showing of a property during an advertised

dasignated time period (up to 3 hours) where multipfe potential buyers have the opportunity to
view the specified property that is listed for sale by the {nsured while in the care, custody or
control of the Insured.

Personal injury means injury other than bodily injury arising out of one or more of the
following offenses by reason of an act oF omission by the Insured in the performance of

professional services:
1, False arrest, detention or imprisonment;

2. Malicious prosecution,

3. Tae wrongiut eviction from, wrongful entry into, or invasion of the right of private occupancy
of aroom, dwelling or premises that a person occuples by or on behalf of its owner, landlord

at lessor,
4. Oralorwiitien publication, in any manner, of material thal:

a. Slanders or libels a person or organization or disparages a persons or
organizations goods, products or services; or

b. Violates a persons right of privacy;

Except, in either case, oral or written publication in any manner which arises out of
advertising, broadcasting or tetecasting activities conducted by or on behall of any
insured.

Policy period means the period of time from the effective date shown in itam 3. in the
Declarations to the earliest of the date of termination, expiration or cancellation of this policy.

Q. Pollutants means any solid, liquid, gaseous of thermal irritant or contaminant, including smoke,

NAV REL NIC PF (02 14)

vapor, soot, fumes, acids, alkalis, chemicals and waste, Waste includes materials to be recycled,
reconditioned or reclaimed. Page 7 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 44 of 62

R.

Professional services means services performed for others in the Insured capacity as a(n):
4. Realestate agent or broker,

2. Leasing agentor property manager,

3. Appraiser or auctioneer of real property;

4. Real estate consultant or counselor,

5, Short term escrow agent, referralagent or notary public;

6. Member ofa realestate accreditation, standards review or similar realestate board or
committee, or
7. Expert witness,

Provided that all necessary licenses or certifications are held by the Insured at the time the act
oromission giving rise to the claim.

Professional services shall also include services performed for others by the insured
onor via the Insured&s internet, e-mail, telecom munications or sim ilar system.

Professional services does not include services as a construction manager.

§, Property damage means:

4. Physical injury to tangible property, Including all resulting loss of use of that property;
or

2. Loss of use of tangible property that is not physically injured.

1, Property manager means a person providing the following services in connection with the

NAV REL NIC PF (02 14)

management of commercial or residential property:
4. Oevelopment and implementation of management plans and budget:
2. Oversight of physical maintenance of property;

3. Solicitation, evaluation and securing of tenants and management of tenant felations,
collection of rent and processing evictions;

4. Development, implementation and management of foss control and risk management plans
for real property;

5, Development, implementation and manag ement of contracts and subcontract
cexcluding property and lability Insurance contracts) necessary to the daily
functioning of the property; or

6. Personnel administration and record keeping in connection with a managed property.

Properly manager does notinclude a construction manager.

Page 8 of 16
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 45 of 62

BB.

cc.

Referral agent means a real estate agent whose services are limited to referring clients to an
Insured for the purposes of commencing a real estate transaction and do not Inciude active
solicitation or engagement in the sale of real property.

Related claims means all claims arising out of a single act or omission or related acts or
omissions in the performance of professional services.

Related acts or omissions means all acts or omissions that are logically or causally
connected by any common fact, circumstance, situation, Wansaction, event, advice or
decision.

Reputation Event means any actual or alleged negligent act, error, or omission that the Named
Insured reasonably believes will have an imminent and materially adverse effect on the total
revenues af the professional services of the Named Insured that may diminish confidence by
its customers based upon unfavorable information made avallable through television of radio
broadcasts.

Reputation Protection Expenses means any reasonable fees, costs and expenses for
consulting services pald to an external public retations firm whose engagement is iimited to the
adverse effects of negative publicity against the Named Insured caused py a Reputation
Event.

Residential real property means a one to four family dwelling.

Retroactive date means the date shown in Item 7. in the Declarations.

Security incident means the unauthorized access to, or use of data containing private or
confidentiat information in connection with the performance of p rofessionat services which
results in the violation of any privacy regulation.

Short term escrow agent means an Insured performing the following services in
connection with the sale or purchase of real property:

Receiving or holding tunds in, or distributing funds from, an escrow or trust account when all such
funds ate received in the farm of United States currency, certified or guaranteed check, or money
order, held separately fram Insured’ funds and where such funds are to be fully distributed within
twelve (12) months from date received.

IV, EXCLUSIONS

The Company will not defend of pay any claim:

A

NAV REL NIC PF (02 14)

Based on or arising out of any dishonest, intentionaily wrongful, fraudulent, criminal or malicious
act or omission by the Insured. The Com pany wilt provide the Insured with a defense of such
claim unless and undi such dishonest, intentionally wrongful, fraudulent, criminal or malicious act
or omission has been determined by any final adjudication, finding of fact of admission by the
insured, Such defense will not waive any of the Com panys rights under this policy. Upon
establishment that the dishonest, intentionally wrongful, fraudulent, criminal or malicious act or
omission by the Insured was committed, the Com pany will have the right to seek recovery of
ihe claim expenses incurred from the Insured found to nave committed the acts or omissions;

Page 9 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 46 of 62

NAV REL NIC PF (02 14)

Based on or arising out of bodily injury or property damage except that this exclusion does
not apply to claims arising out of lock-box or open house;

. Based onor arising out of discrimination, humiltation, harassment, or misconduct.

including, but not limited to, claims based on allegations relating to an Individuals race, creed,
color, age, gender, national origin, religion, disability, marital status or sexual preference;
However this exclusion does not apply to any coverage afforded by Section Il. Limit of Liability
and Deductible, paragraph G.1. Coverage Extensions - Discrimination;

Based on or arising out of the Insolvency or bankruptcy of the insured;

Based on or arising out of:
1. Any disputes involving the Insured$ fees, commissions or charges;

2. The conversion, misappropriation, commingling or defalcation of funds or other
property;

3. The gaining of any personal profit or advantage to which the Insured is not legally entitled;
ot

4. The inability or failure to pay, collect or safeguard funds held for others, unless the
Insured js acting In the capacity ofa short term escrow agent,

Based on or arising out of the formation, syndication, operation or administration of any property
syndication, real estate investment trust or any other form of corporation, general or limited
partnership or Joint venture formed for the purpose of Investing in, buying, selling or maintaining

real property;

. Based onor arising out of the actual or attempted purchase of property by any Insured;

Based on or arising out of actual or attempted sale, leasing, appraisal, or property
management of property developed, constructed or owned by:

4. Any Insured;
2. Any entity in which any insured has a itinancial interest;
3. Any entity which has a financial interest in the Named Insured; or

4, Any entity which is under the same financial controt as the Named Insured, provided that
such financial interest or contra! existed at the time of the act or omission giving rise to the

claim.
This exclusion wilf not apply to any claim based on or arising out of:

a. The actual or attempted sale or teasing of real property that the Insured did not
construct or develop and in which the combined ownership interest of all Insured s was
less than 20% at the time of sate or lease;

b. The actual or attempted sale of residential real property, owned by anlnsuted
when all of the following conditions are met in connection with such sale:
Page 9 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 47 of 62

i. Aselier disclosure form was signed by the Insured and acknowledged in writing
by the buyer prior to closing;

ii, An accredited written home inspection report was issued or waived in writing by the
buyer prior to closing; and,

iii. A state or local board-approved standard sales contract was utilized;

c. The actualorattempted sale, feasing or property management of the Insured’s
resid ential real property by another Insured who is not the owner of such
residential real property;

d. The actual or attempted sate of real property owned by an Insured if the property was
acquired by anInsured under a written guarantead sale listing contract, and the title
is held by an Insured for 12 months or less and the properly was listed for sale
continuously by an insured from the date of acquisition to the date of resale; or

e. The management or leasing of real property in which an Insured’s oF all
insureds‘ controlling, legal or beneficial interest at the time property
management services were performed is less than 50%;

|. Gased on or arising out of any actual of alleged violatian of:
1. The Employee Retirement incame Security Act of 1974;
2. The Securities Act of 1933;

3. The Securities Exchange Act of 1934; or
4. Any state Blue Sky or Securities taw;

Or any ules, regulations of amendments issued in relation to such acts, or similar state
ot federal statutes or regulations, including any claim based upon common law principles of
fiability;

J. Based on or arising out of any guarantee or promise of future status, performance or valuation
in the course of performing professional services by the Insured;

K. Based on or arising out of:

1, The actual, alleged or threatened emission, discharge, dispersal, seepage, release or escape
ot pollutants,

2. Any injury, damage, payments, costs or expense incurred as a result of any testing for,
monitoring, removal, containment, treatment, detoxification, neutralization or cleanup of
pollutants,

3, The installation, removal, disposal, handling, use of existence of, exposure to, contact
with, or ingestion of lead paint or any substance or matter containing lead paint o¢ the
residue of lead paint; or

4. Contamination of radiation, Including but not limited to radon, regardless of cause;
MAV REL NIC PF (02 74) Page T1 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 48 of 62

Unless and only to the extent, the claim results fram the Insured fallure to disciose the existence
of pollutants, asbestos, lead or radon;

Based on or arising out of the actual, alleged or threatened inhalation of, ingestion of, contact with,
exposure to, existence of, or presence of, any ftengi or pacteria on or within a building or structure,
including its contents, regardless of whether any other cause, event, material or product
contributed concurrently or In any sequence to the Injury or damage; or any loss cost of expenses
arising out of the abating, testing for, monitoring, cleaning up, removing, containing, treating,
detoxifying, neutralizing, remediating or disposing of, of in any way responding to, or assessing
the effects of, fungi or bacteria, by the Insured or by any other person or entity;

. Based on or arising outof liability assumed by the Insured under any contract or agreement,

unless such liability would have attached to the Insu red even in the absence of such contract or
agreement;

By or on behalf of the Insured against any other Insured under this policy unless such claim
arises out of professional services rendered by such other Insured ina professional/ctlent
relationship with the Insured making the claim,

Based on arlsing out of misappropriation of trade secret or infringement of patent, copyright,
trademark, trade dress or any other intellectual property right or unauthorized use of
confidential, privileged or non-public matertal or information,

Based on or arising out of the sale of insurance, or the failure to effect or maintain
adequate levels of insurance;

Based onor arising out of the alleged notarized certification or acknowledgement by the insured
of a signature on any document that the Insured did not witness being placed on the document,

Based on or arising out of any actual or alleged anti-trust law violation or any agreement or
conspiracy to restrain trade.

¥. CONDITIONS

A Reporting of Claims and Potential Cialm s:

NAV REL NIC PF (02 14)

1. Theinsured, as a condition precedent to the obligations of the Com pany under this policy,
will give written notice to the Com pany as soon as reasonable of any claim made against
the Insured.

2, ifduring the policy period any Insured becomes aware of any act or omission which may
reasonably be expected to be the basis ofa claim, including but not limited to any notice,
advice or threat, whether written or verbal, that any person ar entity intends to hold the
Insured responsible for any alfeged act or omission and gives written notice to the
Com pany with full particulars, including.

a, The specific act or omission,
b. The dates and persons involved;

c. The identity of anticipated or possible claimants;
Page 12 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 49 of 62

dg. The circumstances by which the Insured first became aware of the possibie
claim; and

e. Potential damages or injury.

Then any ctaim that is subsequently made against the insured arlsing out of such act or
amission will be deemed to have been made on the date such written notice was received

by the Company.

3. Notices pursuant to Conditions A.1 and A.2 must be malted to the Com pany at the
following address:

Navigators Pro Claims Department
One Penn Plaza, 32na Floor

New York, NY 10149
212-613-4300 Fax
navprocialms@navg.com

B. Assistance and Cooperation

4, The insured will cooperate with the Com pany and upon the Compa ny's request, aftend
hearings, depositions and trials and assist in effecting settlements, securing and giving
evidence, obtaining the attendance of witnesses and In the conduct of suits and
proceedings in connection with a claim.

2. The insured wil! assist in the enforcement of any right of contribution or indemnity against
any person or organization who or which may be liable to the Named Insured in
connection with a claim.

3. The Insured will not, except at the Insured's own cost, voluntarily make any payment,
assume or admit any lability or incur any expense without the prior written consent of the
Company. The Com pany shall have no obligation to pay or
reimburse any person of entity for sums expended to defend any claim otherwise covered
under this Policy prior to written notice of such claim being received by the Com pany.

Cc. Action against the Company

1. No action may be brought against the Com pany unless, as a condition precedent
thereto:

a. TheInsured has fully complied with alf the terms of this policy; and

b. Until the amount of the Insured’s obligation lo pay has been finally determined either
by judgment against the Insured after actual trial and appeal or by written agreement
of the Insured, the claimant and the Com pany.

2. Nothing contained in this policy will give any person or organization the right to join
the Com pany aga defendant or co-defendant or other party in any action against the
insured to determine the insured's ilabifity.

NAV REL NIC PF (02 14) Page 13 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 50 of 62

NAV REL NIC PF (02 14)

Bankruptcy

Bankruptcy or insolvency of the insu red of of the Insured's estate wilt not relieve the
Company of any of its obligations hereunder.

Other Insurance

Such insurance as is provided by this policy shall be excess of any other valid and
collectible insurance.

Subrogation

In the event of any payment for any claim under this policy, the Com pany will be subsogated in
the amount of such payment to ail the Insured's rignts of recovery against any person or
organization, The Insured will execute and deliver instruments and papers and do whatever else
is necessary to secure such rights. The Insured will do nothing to prejudice such rights.

Changes

Notice to any agent of the Company or knowledge possessed by any such agent or by any other
person will not effect a waiver or a change in any part of this policy, and will not prevent or
preclude the Com pany from asserting or invoking any right of provision of this policy. None of
the provisions of this policy may be waived, changed or modified except by a written endorsement
issued by the Com pany to form a part of this policy.

Cancellation! Nonrenewal

4. This policy may be cancelled by the Named insured by returning Itto the Company.
The Named Insured may also cancel this policy by giving written notice to the
Company stating at what future date cancellation is to be effective.

2. The Company may cancel or non-renew this policy by sending written notice to the Named
Insured atthe address last known to the Com pany. The Company wilt provide written
notice at least 60 days before cancelistion or nonrenewal is to be effective, However, if the
Company cancels this policy because the Named Insured has failed to pay 4 premium
when due, this policy may be canceled by the Company by malting to the Nam ed Insured
written notice stating when, not less than 10 days thereafter, such cancellation wil be effective.
The time of surrender of the policy or the effective date and hour of cancellation stated in the
notice will become the end of the policy period. Delivery of such written notice either oy the
Named Insured or by the Cam pany will be equivalent to mailing.

3, ifthe Com pany cancels this policy, the earned premium will be computed pro fata. ifthe
Named Insured cancels this policy, the Company will retain the customary short rate
proportion of the premium, Premium adjustment may be made either at the time cancellation
is effected or as Soon as practicable after cancellation becomes
effective, but payment or tender of unearned premlum is not a condition of
cancellation.

4. The offering of terms and cond itions different from the expiring terms and conditions,
Including limits of liability, deductible or premium, shall not constitute a refusal to renew or a

cancellation of this policy.
Page 14 of 18
Case

J.

NAV REL NIC PF (02 14)

2:18-cv-02094-APG-VCF Document1-1 Filed 11/01/18 Page 51 of 62

Territory

This policy applies to an act or omission taking place anywhere In the world provided that any suit
is brought against the insured within the United States of America, its territories or passessions,
Puerte Rico or Canada,

Entire Contract
By acceptance of this policy the insured attests that:

{. Allof the information and statements provided to the Com pany by the Insured,
including, but not limited to, the application and any supplemental infarmation, are true,
accurate and complete and will be deemed to constitute material representations made
by the Insured;

2. This policy is issued in reliance upon the Insured's representations;

3. This policy, endorsements thereto, together with the completed and sigued application and
any and all supplementary information and statements provided by the Insured to the
Com pany, embody all of the agreements existing between the Insured and the
Com pany and shall constitute the entire contract between the Insured and the
Com pany, and

4. Any material misrepresentation or concealment by the Named Insured or the Insured’s
agent will render the policy nuil and void and relleve the Company from all liability herein.

Notices
Other than claims, any notices required to be given by the insured willbe submitted in wating to
the Com pany or its authorized representative. If mailed, the date of mailing of such notice will be
deemed to be the date such notice was given and proof of mailing will be sufficient proof of
notice.

Assignment

No assignment of interest of the Insured under this poilcy is vaiid, unless the Com pany's
written consent Is endorsed hereon.

. Liberalization

if the Com pany obtains approval for any amended state filing in the jurisdiction in which this
policy is issued that would broaden coverage under this policy form NAV REL NIC PF (02 11)
without additional premium at any time during the current policy period, the broadened
coverage wilt immediately apply to this policy, except that it wit not apply to claims that were
first made against the Insured prior to the effective date of such revision.

Exam ination of Your Books and Records

The Com pany may examine and audit books and records of the Insured, as they relate to this
policy, at any time during the policy period and up to three (3) years afterward.

Page 15 0f 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 52 of 62

oS,

Relmbursement

While the Com pany has no duty to do so, if the Company pays damages ane claim
expenses:

4. Within the amount of the applicable deductible, or
2. Inexcess of the applicable Limit of Liability, or

3. Under a reservation of rights to seek reimbursement, and itis determined that the
Com pany is entitled to reimbursement,

All insureds shall be jointly and severally Hable to the Com pany for such amounts. Upon written
demand, the Insured shall repay such amounts to the Com pany within 30 days. Failure to pay

any amount indicated may lead to policy termination.

P, Named Insured Sole Agent

The Named Insured will be the sole agent and will act on behalf of all Insured s for the purpose
of giving or receiving any notices, any amendments to or cancellation of this policy, for the
completing of any applications and the making of any statements, representations and
warranties, for the payment of any premium and the receipt of any return premium that may
become due under this policy, for the payment of the deductible and the exercising or declining
to exercise any right under this policy including the purchase ofan extended reporting period
under Section VI., paragraph B., C., or D, of this policy.

Q. Innocent insured

If coverage of this policy would nat apply because of Section lV. EXCLUSIONS, paragraph A.
or because of noncompliance with Section V. CONDITIONS, paragraph A.1., such exclusion
or condition will not apply to any insured who did not coramit, participate in, or have
knowledge of any of the acts described in Section IV. EXCLUSIONS, paragraph A. and whose
conduct did not violate Section V. CONDITIONS, paragraph A.1.

R. Acquisitions and Mergers, and Other Material Changes

inthe event of any merger, acquisition, or change in a franchise relationship, involving

the Named Insured, or other material changes in the Named Insured‘s operations, there willbe
no coverage under this policy for any merger, acquisition, or material change until the change has

been accepted in writing by the Com pany and the appropriate premium has been determined by
the Company. Premium will be calculated in accordance with

the Company's rules, rates, rating plans, premiums, and minimum premiums applicable

to the insurance afforded herein.

VI. EXTENDED REPORTING PERIODS

A

NAV REL NIC PF (G2 14)

Automatic Extended Reporting Period

if this palicy is cancelled or non-renewed by either the Com pany or oy the Nam ed Insured, the
Company will provide to the Nam ed Insured an automatic, non-cancelable extended
reporting period starting at the termination of the policy period ifthe Named insured has not

obtained another policy of real estate professional errors and omissions
Page 16 0f 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 53 of 62

insurance within sixty (60) days of the termination of the policy period. This automatic
extendad reporting period will terminate after sixty (60) days.

B, Optional Extended Reporting Period

1. If this policy is cancelted or non-renewed by either the Com pany oF by the Named Insured,
then the Named Insured will have the right to purchase an optional extended reporting
period of one, two or three years. Such right must be exercised by the Named Insured
within sixty (60) days of the termination of the policy pe tlod by providing:

a. Written notice to the Com pany; and
b. With the written notice, the amount of additional premium described below,

2. The non-retundabte additional premium for the optional extended rep orting period
shall be:

a. Foraone (+) year extended reporting period, 100% of the annual premium for the
policy; or

b. Fora two (2) year extended reporting period, 135% of the annual premium for the
policy; or

e. Fora three (3) year extended reporting period, 150% of the annual premium for the
policy.

3. The first sixty (60) days of the optional extended reporting period, if itis purchased, shalt
run concurrently with the automatic extended reporting period.

C. Death or Disability Reporting Period Option

in the event that a designated principal, partner or owner of the Named Insured dies or
becomes permanently and totally disabled during the policy period, and the Named Insured
cancels or fails to renew this policy due to dissolution of the firm an unlimited extended
reporting period willbe granted at no additional premium, provided that:

4. Within ninety (90) days of the death of permanent and total disability, the Named
Insured of the estate of the designated principal, partner or owner of the Named
Insured requests the unlimited extended reporting period; and

2. The estate of the designated principal, partner or owner of the Named Insured furnishes
written evidence and proof of the designated principat, partner or owner of the Named
insureds death; or

3, The designated principal, partner or owner of the Nam ed Insured provides evidence and
proof of the permanent and total disability, including the date of the actual disability and
written certification by the attending physician.

D. Retirement Reporting Period Option

4. Ifadesignated principal, partner or owner of the Named Insured reaches the age of
65, and having been continuausly insured by the Company ona claims-made basis fora
minimum of § years, the designated principal, pariner or owner of the Named

NAV REL NIC PF (02 14) Page 17 0f 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 54 of 62

insured retires and the Named Insured cancels or fails to renew this policy due to
dissolution of the firm, an unlimited extended reporting period will be granted at no
additional premium, or

2. Ifadesignated principal, partner or owner of the Named Insured retires from active business
during the policy period and the Named Insured cancels or fails to renew this policy due to
dissolution of the firm, an unlimited extended reporting period can be purchased fora
non-refundable additional premium of 160% of annual premium.

- Such right must be exercised by the Named Insured within sixty (60) days of the
retirement by providing:

a. Witten notice to the Com pany; and

b. With the written notice, if applicable, the amount of additional premium described in item
0.2. above.

E. Extended Reporting Period Limits of Liability

The limit of liability of the Company for all claims reported during any extended reporting
period will be part of and not in addition fo the limit of ability, for the policy period set forth
in item 4. in the Declarations.

F. Elim ination of Right to Any Extended Reporting Period

There is no right to any extended reporting p eriod if the Company cancels or refuses to
renew this policy due to:

4, Nonpayment of amounts due under this policy,
2. Noncompliance by any Insured with any of the terms and conditions of this policy;

3. Any material misrepresentation or omission in the application or the supplementary
information and statements provided by the Named Insured for this policy.

G. Extended Reporting Period - Not a New Policy

The extended reporting period will not be construed to be a new policy and any claim
submitted during such period will otherwise be governed by this policy.

NAV REL NIC PF (02 14) Page 18 of 18
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 55 of 62

OFAC ENDORSEMENT

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

U.S. ECONOMIC AND TRADE SANCTIONS LIMITATIONS CLAUSE

No insurer shall be deemed to provide cover and no insurer shall be liable to pay any claim or provide any benefit
hereunder to the extent thal the provision of such cover, payment of such claim or provision of such benefit would
expose that insurer fo any sanction, prohibition of restriction under the trade or economic sanctions, laws or

regulations of the United States af America.

The United States of America trade or economic sanctions, laws or regulations shall include, but nat be limited to,
those sanctions administered and enforced by the U.S. Treasury Departments Office of Fareign Assets Contro!

(OFAC).

Allother terms, conditions and exclusions of this Policy remain unchanged.

NAV-ML-002 (14/12) Page 1of1
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 56 of 62

This endorsement #_A _ effective _ 8/ 18/ 2015 forms a part of Policy # _ PHISRELBOQGG3IV

issued to 048 REALTY INC

FUNGLAND BACTERIA SUB-LIMIT
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ iT CAREFULLY.

This endorsement modifies Insurance provided under the following:

REAL ESTATE PROFESSIONAL ERRORS AND OMISSIONS INSURANCE POLICY

In consideration of the premium charged, it is agreed the policy is amended as follows: Item 4,
in the Declarations, Limits of Liability s amended to add the following:

Limit of Liability - Fungiand Bacteria $ 400,000

Section Hl. LIMITS OF LIABILITY AND DEDUCTIBLE, is amended to include the following:

Lim it of Liability -Fungiand Bacteria

The timit of Liability - Fungi and Gacteria‘as set forth above is a single combined sub-limit of lability for both damages and
claims expenses and js Included within, and notin addition to, Limit of Liability - Policy Aggregate"stated in the Declarations

Section IV. EXCLUSIONS, paragraph L. is deleted in its entirety and replaced with the following:

L. Sased on or arising out of the actual, alleged or threatened inhalation of, ingestion of, contact with, exposure to, existence
of, or presence of, any fungi or bacter'

1a on or within a building or structure, including its contents, regardiess of whether
any other cause, event, material or product contributed concurrently or in any sequence to the injury or damage; or any
loss cost or expenses arising out of the abating, testing for, monitoring, cleaning up, removing, containing, treating,
detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or assessing the effects of, fungior
bacteria, by the Insured or by any other person or entity, unless and only to the extent that, the claim results from the
Insured& failure to disclose the existence of presence of fungi or bacteria.

All other provisions of this policy remain unchanged.

NAV REL 018 (02 14} Page 1 of 1
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 57 of 62

This endorsement #_B , effective _ 8/18/2015 forms a part of Policy # _ PH15RELS00663IV

 

issued to 048 REALTY INC

CLAIMS EXPENSES INSIDE THE LIMIT OF LIABILITY
ENDORSEMENT
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

REAL ESTATE PROFESSIONAL ERRORS AND OMISSIONS INSURANCE POLICY

NOTICE: CLAIMS EXPENSES ARE WITHIN AND REDUCE THE LIMIT OF LIABILITY.

In consideration of the premium charged, itis agreed that Section |. INSURING AGREEMENTS, paragraph A.
is deleted in their entirety and replaced as follows.

|. INSURING AGREEMENTS
A. Caverage

The Company will pay on behalf of the Insu red ailsums in excess of the deductible that the Insured becomes
legally obligated to pay as damages and claim expenses as @ result of a claim first made against the Insured
during the policy period or any applicable exte nded reporting period by reason of an act or omission,
including personal injury, in the performance of p rofessional services by the Insured, provided that:

5. No such act or omission, or related act or omission, was committed prior te the
retroactive date;

2. Prior to the inception date of the first policy issued by the Com pany, and continuously renewed, na
Insured had a basis to believe that any such act or omission, or related act ot omission, might
reasonably be expected to be the basis of a claim; and

3. The ctaim must be reported in writing to the Company during the policy period or within 60 days aftec the
end of the palicy period unless an extend ed reporting period applies.
It Is further agreed that Section I. INSURING AG REEMENTS, paragraph C. and D, are deleted in their entirety and
repiaced as follows:
c. Settlement
The Company will have the right to make, with the consent of the Named Insured, any settlement of a claim
under this policy. the Named Insured refuses to consent to a settlement within the policy’ applicable limit of

liability that is recommended by the Company and acceptable to the claimant, then the Company’ fimit of
liability under this policy will be reduced to the amount of damages for which

NAV REL 025 (02 14) Page 1 of 2
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 58 of 62

the claim could have been settled plus all claims expenses incurred up te the time the Company
made its recommendation.

D. Exhaustion of Limits

The Com pany is not obligated to pay any damages or claim expenses orto defend or continue to defend any
claim after the applicable limit of fiabitity has been exhausted, or after the Company has deposited the
remaining limit of tlability into a court of competent jurisdiction or tendered the remaining fimit of liability to the
Named Insured or, if applicable, to the excess insurer(s) of the Named insured.

\tis further agreed that Section It., LIMITS OF LIABILITY AND DEDUCTIBLE, paragraphs A. and B. are deleted in their
entirety and replaced as follows:

A. Limit of Liability - Each claim

Subject to paragraph 6. below, the Company's limit of lability for damages and claim expenses for each
claim first made and reported in writing to the Com pany during the policy period wilt not exceed the amount
shown initem 4A. in the Declarations for “Limit of Liability - Each Claim.”

B. Limit of Liability - Pollcy Aggregate

The Company's limit of fiabltity for damagas and claim expenses for all claims first made and reported in
writing te the Com pany during the policy period will not exceed the aggregate amount shown in Item 48. in the

Deciarations as the “Limit of Liability - Policy Aggregate.”

All other provisions of this policy remain unchanged.

NAV REL 025 (02 14) Page 2 of 2
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 59 of 62

&

 

Contact:
Fred Trester
877-220-9282

 

 

Our Real Estate Program
now offers expanded risk
management services from the firm of

through our new risk hotline.
g Manning, Marder,

Kass, Hlord and Ramirez LLP

In addition, qualified legal
counsel can assist you with
questions you may have
regarding real estate
practices and procedures,
document reviewand
engagement letter wording.

 

 

For more information please contact your agent.

 

 
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 60 of 62

 

Contact:
Fred Trester
877-220-9282

   

 

Our Reai Estate Program
now offers expanded risk
management services from the firm of

through our new risk hotline. }
9 Manning, Marder,

Kass, Elord and Ramirez LLP
In addition, qualified legal
counsel can assist you with
questions you may have
regarding real estate
practices and procedures,
document review and
engagement letter wording.

 

 

For more information please contact your agent.

 

 
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 61 of 62

This endorsement# C , effective 8/16/2015 forms a pant of Policy # PH1SRELBOO663IV

issued to 048 REALTY INC

NEVADA AMENDATORY ENDORSEMENT
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

REAL ESTATE PROFESSIONAL ERRORS AND OMISSIONS INSURANCE POLICY

Section V. CONDITIONS, paragraph H. Gancellation/ Nonrenewal is deleted in its entirety and replaced with the
following:

H. Cancellation! Nonrenewai
4, Cancellation

a. The Named Insured shown in the Declarations may cancel this policy by mailing to the
Company advance written notice of cancellation.

b. The Company may cancel this policy by mailing or delivering to the Named Insured written
notice of cancellation at least:

i, 10days before the effective date of cancellation if the Company cancels for nonpayment of
premtum; or

ii, 30 days before the effective date of cancellation ifthe Company cancels for any other
reason,

c. Notice of cancellation will state the effective date of cancellation. The policy period will end an
that date.

d. if this policy is cancelled, the Company will send the Named (Insured any premium refund due.
ifthe Company cancels, the refund will be pro rata. Ifthe Named Insured cancels, the refund may
ve less than pro rata, The cancellation will be effective even if the Company has not made or
offered a refund.

e. ifnotice is mailed, proof of mailing will be sufficient proof of notice.

f, if this policy has been in effect for 70 days or more, or if this policy isa renewal of a policy the
Company issued, the Company may cancel only for one or more of the following reasons:

i. Nonpayment of premium;

ti, Conviction of the Named Insured ofa crime arising out of acts increasing the hazard
insured against,

ii, Discovery of fraud or material misrepresentation in obtaining the policy or in presenting Claim
thereunder;

iv. Discovery of an act or omission or a violation of any condition of the policy which occurred
atter the first effective date of the current policy, and substantially and materially increases
the hazard insured against;

NAV REL 300 NY (02 14) Page 1 of 2
Case 2:18-cv-02094-APG-VCF Document 1-1 Filed 11/01/18 Page 62 of 62

v. A material change in the nature or extent of the risk, occurring after the first effective date of
the current policy, which causes the risk of loss to be substantially and materially increased
beyond that contemplated at the time the policy was issued or last renewed;

vi. A determination by the commissioner that continuation of the Companys present valume of
premiums would jeopardize the Companys salvency or be hazardous to the interests of the
Companys policyholders, creditors or the public;

vii. A determination by the commissioner that the continuation of the policy would violate, or
place the Company in violation of, any provision of the code.

g. If this poticy is written for a term longer than one year, the Company may cancel for any reason at
an anniversary, by mailing or delivering written notice of cancellation to the Named Insured at the
last mailing address known to the Company at least 60 days before the anniversary date.

2. Nonrenewal

a. Ifthe Company elects not to renew this palicy, the Company will mail or deliver to the Named
insured shown in the Declarations a notice of intention not to renew at least 60 days before
the agreed expiration date.

b, If notice is mailed, proof of mailing will be sufficient proof of notice. c.
The Company need not provide this notice if:
i. The Named insured has accepted replacement coverage.
i. The Named Insured has requested or agreed to nonrenewal; or
iii. This policy is expressly designated as nonrenewabie.

3. Notices

a. Notice of cancellation or nonrenewal in accordance will be mailed, first class o7 certified, or delivered
to the Named Insured at the last mailing address known to the Company and will state the reason
for cancellation of nonrenewal.

b. The Gompany will also provide a copy of the notice of cancellation, for both policies in effect less
than 70 days and policies in effect 70 days or more, to the agent who wrole the policy.

All other terms and conditions of this policy remain unchanged.
